EXHIBIT 10.2





CREDIT AGREEMENT
dated as of November 6, 2020
among
KNICKS HOLDINGS, LLC,
as HoldCo Borrower
the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A.,
as Agent
JPMORGAN CHASE BANK, N.A.,
THE BANK OF NOVA SCOTIA,
TRUIST SECURITIES, INC. and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Book Runners
THE BANK OF NOVA SCOTIA,
TRUIST BANK, and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
and
BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
TD BANK, N.A. and
WELLS FARGO BANK, N.A.,
as Co-Senior Managing Agents











--------------------------------------------------------------------------------

i
TABLE OF CONTENTS
PAGE
ARTICLE I


Definitions
SECTION 1.01.    Defined Terms1SECTION 1.02.    Classification of Loans and
Borrowings36SECTION 1.03.    Terms Generally36SECTION 1.04.    Accounting Terms;
GAAP36SECTION 1.05.    Interest Rates; LIBOR Notification37SECTION
1.06.    Divisions37ARTICLE II

The CreditsSECTION 2.01.    Commitments37SECTION 2.02.    Loans and
Borrowings38SECTION 2.03.    Requests for Borrowings38SECTION 2.04.    Funding
of Borrowings39SECTION 2.05.    Interest Elections40SECTION 2.06.    Termination
and Reduction of Commitments41SECTION 2.07.    Repayment of Loans; Evidence of
Debt42SECTION 2.08.    Prepayment of Loans43SECTION 2.09.    Fees43SECTION
2.10.    Interest44SECTION 2.11.    Alternate Rate of Interest45SECTION
2.12.    Increased Costs47SECTION 2.13.    Break Funding Payments48SECTION
2.14.    Taxes49SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs53SECTION 2.16.    Mitigation Obligations; Replacement of
Lenders54SECTION 2.17.    Defaulting Lenders56SECTION 2.18.    Incremental
Facilities56SECTION 2.19.    Debt Service Reserve58ARTICLE IIISECTION
3.01.    Effective Date59SECTION 3.02.    Each Credit Event61






--------------------------------------------------------------------------------

ii

ARTICLE IV

Representations and WarrantiesSECTION 4.01.    Organization; Powers61SECTION
4.02.    Authorization; Enforceability62SECTION 4.03.    Approvals62SECTION
4.04.    Financial Condition; No Material Adverse Effect62SECTION
4.05.    Litigation; Compliance With Laws63SECTION 4.06.    Margin
Regulations63SECTION 4.07.    Security Interests in Collateral64SECTION
4.08.    NBA Membership64SECTION 4.09.    [Reserved]64SECTION 4.10.    No
Defaults64SECTION 4.11.    ERISA; Taxes64SECTION 4.12.    Disclosure65SECTION
4.13.    Properties and Subsidiaries65SECTION 4.14.    Foreign Assets Control
Regulations, etc65ARTICLE V

CovenantsSECTION 5.01.    Existence; Conduct of Business66SECTION
5.02.    Financial Information67SECTION 5.03.    Compliance with Laws; Payment
of Obligations68SECTION 5.04.    Books and Records; Inspection Rights68SECTION
5.05.    Notice of Material Events68SECTION 5.06.    NBA-Related
Notifications69SECTION 5.07.    Collateral70SECTION
5.08.    Indebtedness70SECTION 5.09.    Liens72SECTION 5.10.    Sale and
Leaseback Transactions73SECTION 5.11.    Fundamental Changes73SECTION
5.12.    Use of Proceeds74SECTION 5.13.    ERISA Obligations74SECTION
5.14.    [Reserved]74SECTION 5.15.    Restricted Payments74SECTION 5.16.    Debt
Service Ratio74SECTION 5.17.    Swap Agreements74SECTION 5.18.    Activities of
the HoldCo Borrower74SECTION 5.19.    Sanctions Regulations75SECTION
5.20.    Post-Closing Actions75SECTION 5.21.    Maintenance of
Insurance75SECTION 5.22.    Payment Direction75






--------------------------------------------------------------------------------

iii

ARTICLE VI

Default and TerminationSECTION 6.01.    Events of Default75SECTION
6.02.    Termination; Acceleration78ARTICLE VII

The AgentSECTION 7.01.    Authorization and Action78SECTION 7.02.    Agent’s
Reliance, Limitation of Liability, Etc81SECTION 7.03.    Posting of
Communications82SECTION 7.04.    The Agent Individually83SECTION
7.05.    Successor Agent84SECTION 7.06.    Acknowledgements of Lenders85
SECTION 7.07.    Certain ERISA Matters
85ARTICLE VIII

MiscellaneousSECTION 8.01.    Notices86SECTION 8.02.    Waivers;
Amendments88SECTION 8.03.    Expenses; Limitation of Liability;
Indemnity89SECTION 8.04.    Successors and Assigns91SECTION
8.05.    Survival95SECTION 8.06. Counterparts; Integration; Effectiveness;
Electronic Execution95SECTION 8.07.    Severability97SECTION 8.08.    Right of
Setoff97SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of
Process97SECTION 8.10.    WAIVER OF JURY TRIAL98SECTION
8.11.    Headings98SECTION 8.12.    Confidentiality98SECTION 8.13.    Interest
Rate Limitation100SECTION 8.14. No Obligation of NBA or Members of the NBA with
Respect to the Credit Facility Provided Hereunder; Obligations of the HoldCo
Borrower Non-Recourse to Owners100SECTION 8.15.    No Obligation of NBA to
Approve Membership Sales100SECTION 8.16.    NBA Consent Letter
Controls101SECTION 8.17.    USA PATRIOT Act Notice101SECTION 8.18.    No
Fiduciary Relationship101SECTION 8.19.    Non-Public Information102






--------------------------------------------------------------------------------

iv

SECTION 8.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions102SECTION 8.21.    Acknowledgement Regarding Any Supported QFCs103








--------------------------------------------------------------------------------

v
Schedules:


Schedule 1.01    —    Commitments
Schedule 4.13 — Subsidiaries
Schedule 5.01    —    Businesses
Schedule 5.08    —    Indebtedness




Exhibits:


Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Borrowing Request
Exhibit C    —    Forms of Legal Opinion
Exhibit D    —    Form of NYK Holdings Guarantee
Exhibit E    —    Form of Global Subordination Agreement
Exhibit F    —    Form of Security Agreement
Exhibit G    —    [Reserved]
Exhibit H    —    Forms of U.S. Tax Compliance Certificate
Exhibit I    —    Form of Compliance Certificate














--------------------------------------------------------------------------------

1


CREDIT AGREEMENT, dated as of November 6, 2020 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among KNICKS HOLDINGS,
LLC, as the HoldCo Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as the Agent.
The parties hereto agree as follows:
ARTICLE I


Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Fee” means the fee payable by the HoldCo Borrower to the Agent
pursuant to Section 2.09(b), the terms of which are set forth in the Agent Fee
Letter.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Entity” means the Subsidiaries of the HoldCo Borrower and any of
such Subsidiaries’ or the HoldCo Borrower’s respective Controlled Affiliates.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent. References to Agent shall also include JPMorgan Chase Bank, N.A. acting
in its capacity as “Collateral Agent” under each Security Document.







--------------------------------------------------------------------------------

2


“Agent Fee Letter” means the letter agreement dated November 6, 2020, among the
Holdco Borrower, the Agent and the other parties thereto, and as it may be
further amended, supplemented or otherwise modified from time to time.
“Agent-Related Person” has the meaning assigned to it in Section 8.03(d).
“Aggregate Commitment” means the sum of the Commitments of all the Lenders.
“Aggregate Exposure” means the sum of the Exposures of all the Lenders.
“Agreement” has the meaning given to such term in the preamble.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 0.50% and (c) the Adjusted LIBO Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1.00%. For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate
per annum appearing on the applicable Bloomberg screen page (currently page
LIBOR01) displaying interest rates for dollar deposits in the London interbank
market as administered by the IBA (or any other Person that takes over the
administration of such rate) (or, in the event such rate does not appear on a
page of the Bloomberg screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion) at approximately 11:00 a.m., London time, on
such day for deposits in dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.11 (for the avoidance of doubt, only until the
Benchmark Replacement has been determined pursuant to Section 2.11(b)), then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate, determined as provided above, would otherwise be
less than zero, then the Alternate Base Rate shall be deemed to be zero for all
purposes.
“Ancillary Document” has the meaning assigned to it in Section 8.06(b).
“Anti-Money Laundering Laws” has the meaning given to such term in
Section 4.14(c).
“Applicable Commitment Fee Rate” means a rate per annum equal to (a) on any day
on which the most recent NBA Confirmed Rating is “A-” or higher, 0.375%, or
(b) on any day on which the most recent NBA Confirmed Rating is lower than “A-”,
0.50%; provided that on any day during a Business Interruption Period, the
Applicable Commitment Fee Rate shall be a rate per annum equal to 0.625%. For
purposes of clauses (a) and (b) of the preceding sentence, (1) if Fitch shall
cease to have in effect an NBA Confirmed Rating (other than by reason of a
change in the rating system of Fitch or





--------------------------------------------------------------------------------

3


if Fitch shall cease to be in the business of rating corporate debt obligations,
which circumstances shall be governed by the last sentence of this definition),
then, if the applicable parties to the League-Wide Note Purchase Agreement have
not theretofore agreed upon another rating agency (a “Replacement Rating
Agency”) (and a corresponding rating system) or an alternative pricing grid, in
each case to be substituted for the NBA Confirmed Rating by an amendment to the
League-Wide Note Purchase Agreement, which Replacement Rating Agency (and
corresponding rating system) or an alternative pricing grid shall be substituted
for the NBA Confirmed Rating by an amendment to this Agreement, the HoldCo
Borrower and the Required Lenders shall negotiate in good faith to agree upon a
Replacement Rating Agency (and a corresponding rating system) or an alternative
pricing grid, in each case to be substituted by an amendment to this Agreement
in a manner that effects the intent of this definition under the rating system
in effect as of the Effective Date as closely as reasonably practicable, and
pending the effectiveness of either such amendment, the rate for purposes of
clauses (a) and (b) of the preceding sentence shall (X) through the date that is
six months following such cessation, be based on the NBA Confirmed Rating most
recently in effect prior to such cessation, and (Y) thereafter, be 0.50%, and
(2) if the NBA Confirmed Rating shall be changed (other than as a result of a
change in the rating system of Fitch), such change shall be effective as of the
date on which the NBA notifies the HoldCo Borrower or the Agent of such change
(or the Agent otherwise becomes aware of such change) and shall continue to be
in effect until the date immediately preceding the date on which the NBA
notifies the HoldCo Borrower or the Agent of a subsequent change (or the Agent
otherwise becomes aware of such change). If the rating system of Fitch shall
change, or if Fitch shall cease to be in the business of rating corporate debt
obligations, then the HoldCo Borrower and the Required Lenders shall negotiate
in good faith to amend this Agreement in a manner that effects the intent of
this definition under the rating system in effect as of the Effective Date as
closely as reasonably practicable, and pending the effectiveness of any such
amendment, (I) in the case of a change in the rating system of Fitch, if Fitch
continues to employ the same alphabetical rating categories contemplated by the
first sentence of this definition, the Applicable Commitment Fee Rate shall be
based on the NBA Confirmed Rating established by Fitch, and (II) in all other
cases, the Applicable Commitment Fee Rate shall be based on the NBA Confirmed
Rating most recently in effect prior to such change or cessation.
“Applicable Margin” means a rate per annum equal to (a) (i) on any day on which
the most recent NBA Confirmed Rating is “A-” or higher, (x) in the case of
Eurocurrency Loans, 2.00%, and (y) in the case of ABR Loans, 1.00%, and (ii) on
any day on which the most recent NBA Confirmed Rating is lower than “A-”, (x) in
the case of Eurocurrency Loans, 2.25%, and (y) in the case of ABR Loans, 1.25%,
plus, in the case of each of clauses (a)(i) and (a)(ii) above, (b) on any day
(i) from and including the first day through and including the 120th day of a
Business Interruption Period, 0.25%, (ii) from and including the 121st day
through and including the 210th day of a Business Interruption Period, 0.50%,
(iii) from and including the 211th day through and including the 300th day of a
Business Interruption Period, 0.75%, and (iv) from, including and after the
301st day of a Business Interruption Period, 1.00%. For purposes of clause (a)
of the preceding sentence, (1) if Fitch shall cease to have in effect an NBA
Confirmed Rating (other than by reason of a change in the rating system of Fitch
or if Fitch shall cease to be in the





--------------------------------------------------------------------------------

4


business of rating corporate debt obligations, which circumstances shall be
governed by the last sentence of this definition), then, if the applicable
parties to the League-Wide Note Purchase Agreement have not theretofore agreed
upon a Replacement Rating Agency (and a corresponding rating system) or an
alternative pricing grid, in each case to be substituted for the NBA Confirmed
Rating by an amendment to the League-Wide Note Purchase Agreement, which
Replacement Rating Agency (and corresponding rating system) or an alternative
pricing grid shall be substituted for the NBA Confirmed Rating by an amendment
to this Agreement, the HoldCo Borrower and the Required Lenders shall negotiate
in good faith to agree upon a Replacement Rating Agency (and a corresponding
rating system) or an alternative pricing grid, in each case to be substituted by
an amendment to this Agreement in a manner that effects the intent of this
definition under the rating system in effect as of the Effective Date as closely
as reasonably practicable, and pending the effectiveness of such amendment, the
Applicable Margin shall (X) through the date that is six months following such
cessation, be based on the NBA Confirmed Rating by Fitch most recently in effect
prior to such cessation, and (Y) thereafter, be either 2.25% (in the case of
Eurocurrency Loans) or 1.25% (in the case of ABR Loans), as applicable, and
(2) if the NBA Confirmed Rating shall be changed (other than as a result of a
change in the rating system of Fitch), such change shall be effective as of the
date on which the NBA notifies the HoldCo Borrower or the Agent of such change
(or the Agent otherwise becomes aware of such change) and shall continue to be
in effect until the date immediately preceding the date on which the NBA
notifies the HoldCo Borrower or the Agent of a subsequent change (or the Agent
otherwise becomes aware of such change). If the rating system of Fitch shall
change, or if Fitch shall cease to be in the business of rating corporate debt
obligations, then the HoldCo Borrower and the Required Lenders shall negotiate
in good faith to amend this Agreement in a manner that effects the intent of
this definition under the rating system in effect as of the Effective Date as
closely as reasonably practicable, and pending the effectiveness of any such
amendment, (I) in the case of a change in the rating system of Fitch, if Fitch
continues to employ the same alphabetical rating categories contemplated by
clause (a) of the first sentence of this definition, the Applicable Margin shall
be based on the NBA Confirmed Rating established by Fitch, and (II) in all other
cases, the Applicable Margin shall be based on the NBA Confirmed Rating most
recently in effect prior to such change or cessation.
“Applicable Parties” has the meaning assigned to it in Section 7.03(c).
“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time. If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
“Approved Electronic Platform” has the meaning assigned to it in Section
7.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or





--------------------------------------------------------------------------------

5


managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arena Subsidiary” means any Subsidiary of TeamCo that is engaged in the
business of operating, using, exploiting any right with respect to, maintaining,
renovating and/or constructing the arena in which the “home” games of TeamCo are
played or other facilities relating to such arena normally associated with the
operation of a Member.
“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as joint bookrunner
for the credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 8.04, and accepted by the Agent, in substantially the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.11.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other Law applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian,





--------------------------------------------------------------------------------

6


trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs, and such decree or order shall remain unstayed and in effect for a
period of 60 consecutive days; (ii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking of
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its property
or make any general assignment for the benefit of creditors; or (iii) such
Person shall admit in writing its inability to pay its debts generally as they
become due (otherwise than on a purely temporary basis), or any action shall be
taken by such Person in furtherance of any of the foregoing.
“Benchmark” means, initially, the LIBO Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the LIBO Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 2.11.
“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date:
(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;
(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Agent and the HoldCo Borrower as the replacement for the then-current Benchmark
for the applicable Corresponding Tenor giving due consideration to (i) any
selection or recommendation of a replacement benchmark rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a benchmark rate
as a replacement for the then-current Benchmark for dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion;
provided further that, notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date, the “Benchmark Replacement” shall revert to and
shall be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).





--------------------------------------------------------------------------------

7


If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent:
(a) the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;
(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and
(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the HoldCo Borrower for the applicable Corresponding
Tenor giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of such Benchmark with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body on the applicable
Benchmark Replacement Date and/or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement for dollar-denominated
syndicated credit facilities;
provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and





--------------------------------------------------------------------------------

8


making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Agent decides in its reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides in its
reasonable discretion that adoption of any portion of such market practice is
not administratively feasible or if the Agent determines in its reasonable
discretion that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this Agreement
and the other Loan Documents).
“Benchmark Replacement Date” means, with respect to any Benchmark, the earliest
to occur of the following events with respect to the then-current Benchmark:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;
(3) in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the HoldCo
Borrower pursuant to Section 2.11(c); or
(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Agent has not received, by 5:00 p.m., New York City time, on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:





--------------------------------------------------------------------------------

9


(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.11
and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.11.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in





--------------------------------------------------------------------------------

10


Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blocked Person” has the meaning given to such term in Section 4.14(a).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the HoldCo Borrower for a Borrowing in
accordance with Section 2.03 or a conversion or continuation of a Loan in
accordance with Section 2.05, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Business Interruption” means (i) any strike by the National Basketball Players
Association or a lockout of NBA players by the NBA that causes the preemption of
the playing of one or more NBA regular season or post-season games or (ii) the
occurrence of any event or condition that permits a termination of any Material
Visual Media Contract by the Obligor thereunder and the Obligor terminates such
Material Visual Media Contract.
“Business Interruption Period” means a period commencing on and including the
date on which a Business Interruption occurs and continuing until the first date
on which no Business Interruption is continuing.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such
Person under GAAP (as in effect on September 30, 2016), and the principal amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP (as in effect on September 30, 2016).
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any





--------------------------------------------------------------------------------

11


request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything to the contrary
herein, it is understood and agreed that any changes resulting from requests,
rules, guidelines or directives (x) issued under, or in connection with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, for
the purposes of this Agreement, be deemed to be adopted subsequent to the date
hereof.
“Change of Control” means (a) an event or series of events by which (i) Dolan
Family Interests or (ii) Persons Controlled by Dolan Family Interests (any such
Person, a “Dolan Family Interest Controlled Person”) (so long as, in the case of
this clause (ii), no “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) other than the Dolan Family Interests shall
beneficially own (within the meaning of Rule 13d-3 (as in effect on the
Effective Date) promulgated under the Exchange Act), in the aggregate, more than
fifty percent (50%) of the Equity Interests in such Dolan Family Interest
Controlled Person(s)) shall cease at any time to have beneficial ownership
(within the meaning of Rule 13d-3 (as in effect on the Effective Date)
promulgated under the Exchange Act) of shares of the capital stock of Parent,
having sufficient votes to elect (or otherwise designate) at such time a
majority of the members of the board of directors of Parent, (b) a change of
control or a change in the ownership of effective control with respect to TeamCo
or the Membership of TeamCo under the NBA Constitution or any NBA governing
document unless after giving effect to such change of control or change in the
ownership of effective control, TeamCo and the Membership of TeamCo are
Controlled, directly or indirectly, by Dolan Family Interests or (c) the Holdco
Borrower shall cease to (i) beneficially own directly or indirectly the majority
of the Equity Interests of TeamCo or (ii) Control directly or indirectly the
Membership of TeamCo.
“Charges” has the meaning given to such term in Section 8.13.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the collateral securing the obligations of the HoldCo
Borrower hereunder, as more fully described in the Security Agreement and any
other Security Document.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under each Security Document.
“Commissioner” means the individual serving as the Commissioner under Article 24
of the NBA Constitution and Bylaws.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased from time
to time





--------------------------------------------------------------------------------

12


pursuant to Section 2.18, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption or the Incremental Facility Agreement pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments as of the Effective Date is
$75,000,000.
“Commitment Fee” means the fee payable by the HoldCo Borrower to the Agent
pursuant to Section 2.09(a).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the HoldCo
Borrower pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Agent or any Lender by means of electronic
communications pursuant to Section 8.01, including through an Approved
Electronic Platform.
“Compliance Certificate” has the meaning given to such term in Section 5.02(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means the HoldCo Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the HoldCo Borrower, are treated as a
single employer under Section 414 of the Code.
“Controlling Owner” means any Owner (as defined in the NBA Constitution and
Bylaws) that Controls TeamCo.
“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or





--------------------------------------------------------------------------------

13


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 8.21.
“Credit Party” means the Agent and each other Lender.
“D-League” means the NBA Development League.
“D-League Subsidiary” means any Subsidiary of TeamCo that has been formed solely
to own or operate a professional basketball team of the D-League and conduct any
business related thereto.
“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for syndicated business
loans; provided, that if the Agent in its reasonable discretion decides that any
such convention is not administratively feasible for the Agent, then the Agent
may establish another convention in its reasonable discretion.
“Debt Service Account” has the meaning set forth in the Security Agreement.
“Debt Service Ratio” means, for any period, the ratio of (a) (i) the amount held
in the Debt Service Account as of the last day of such period plus (ii) all
amounts deposited into the Distribution Account during such period to (b) Debt
Service Requirements for such period.
“Debt Service Requirements” means, for the last day of any fiscal quarter (the
“Measurement Date”), an amount equal to the aggregate amount of interest
projected to be payable on the Loans during the immediately succeeding period of
four quarters (assuming, for such purpose, that all Commitments are fully drawn
as Loans). For purposes of calculating the Debt Service Requirements, interest
will be assumed to accrue on the Loans at a rate per annum equal to the sum of
(x) the one-month LIBO Rate (or an equivalent rate as reasonably agreed between
the Agent and the HoldCo Borrower) as calculated by the Agent in accordance with
its customary practice (calculated as of the Measurement Date), plus (y) the
Applicable Margin (calculated as of the Measurement Date); provided that if any
portion of the Loans is subject to interest rate protection at a lower rate than
the then applicable interest rate in respect of the Loans, and the HoldCo
Borrower provides evidence thereof satisfactory to the Agent, such lower rate
shall apply as to such amount.
“Debt Service Reserve Amount” means, on any date, an amount equal to (i) the
aggregate amount of interest projected to be payable on the Loans during the
Reserve Period (assuming, for such purpose, that all Commitments are fully drawn
as Loans) multiplied by (ii) 1.10. For purposes of calculating the Debt Service
Reserve Amount, interest will be assumed to accrue on the Loans at a rate per
annum equal to the sum of





--------------------------------------------------------------------------------

14


(x) the one-month LIBO Rate (or an equivalent rate as reasonably agreed between
the Agent and the HoldCo Borrower) as calculated by the Agent in accordance with
its customary practice (calculated as of the first day of the Reserve Period),
plus (y) the Applicable Margin (calculated as of the first day of the Reserve
Period); provided that if any portion of the Loans is subject to interest rate
protection at a lower rate than the then applicable interest rate in respect of
the Loans, and the HoldCo Borrower provides evidence thereof satisfactory to the
Agent, such lower rate shall apply as to such amount.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default) has
not been satisfied, (b) has notified the HoldCo Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
Lender Parent that has, become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Distribution Account” has the meaning set forth in the Security Agreement.





--------------------------------------------------------------------------------

15


“Dolan Family Interest Controlled Person” has the meaning specified in the
definition of “Change of Control”.
“Dolan Family Interests” means (a) any Dolan Family Member, (b) any trusts for
the benefit of any Dolan Family Member, (c) any estate or testamentary trust of
any Dolan Family Member for the benefit of any Dolan Family Member or Dolan
Family Members, (d) any executor, administrator, trustee, conservator or legal
or personal representative of any Person or Persons specified in clauses (a),
(b) and (c) above to the extent acting in such capacity on behalf of any Dolan
Family Member or Dolan Family Members and not individually and (e) any
corporation, partnership, limited liability company or other similar entity, in
each case 80% of which is owned and controlled by any of the foregoing or
combination of the foregoing.
“Dolan Family Members” means Charles F. Dolan, his spouse, his descendants and
any spouse of any of such descendants.
“Early Opt-in Election” means, if the then-current Benchmark is the LIBO Rate,
the occurrence of:
(i) a notification by the Agent to (or the request by the HoldCo Borrower to the
Agent to notify) each of the other parties hereto that at least five currently
outstanding dollar-denominated syndicated credit facilities at such time contain
(as a result of amendment or as originally executed) a SOFR-based rate
(including SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark
rate (and such syndicated credit facilities are identified in such notice and
are publicly available for review), and
(ii) the joint election by the Agent and the HoldCo Borrower to trigger a
fallback from LIBO Rate and the provision by the Agent of written notice of such
election to the Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first date on which all of the conditions to the
effectiveness of this Agreement were satisfied in accordance with the terms
hereof.





--------------------------------------------------------------------------------

16


“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the HoldCo Borrower, any
Subsidiary of the HoldCo Borrower or any other Affiliate of the HoldCo Borrower
(including, for the avoidance of doubt, Parent and its subsidiaries), (iii) a
direct or indirect competitor of the HoldCo Borrower that is not a commercial
bank, finance company, insurance company, financial institution or fund; and
(iv) a natural person. Notwithstanding the foregoing, the HoldCo Borrower and
each of the Lenders acknowledge and agree that the Agent shall not have any
responsibility or obligation to ascertain, monitor or inquire as to whether any
Lender or potential Lender is an Eligible Assignee, and the Agent shall have no
liability with respect to any assignment or participation of Loans made, or any
information made available, to any Person that is not an Eligible Assignee by
any Lender in violation hereof.
“Eligible Investments” means any of the following (a) marketable, direct
obligations of the United States of America or United States government
agencies; (b) bonds, notes and/or commercial paper outstanding at any time
issued by any Person organized under the laws of any state of the United States
of America, and U.S. dollar denominated debt obligations of foreign
corporations; (c) fully collateralized repurchase agreements in such amounts and
with such financial institutions, as the HoldCo Borrower or TeamCo may select
from time to time; (d) bank deposits, certificates of deposit, banker’s
acceptances and time deposits, which are issued by any Lender or by a United
States national or state bank or foreign bank; (e) money market funds that
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940; (f) taxable and tax-exempt municipal debt obligations with a long
term minimum credit rating of “A-” by S&P and “A3” by Moody’s, or equivalent
short term rating; (g) sovereign, sovereign agency, sovereign provincial and
supranational debt obligations with a minimum credit rating of “AA-” by S&P and
“Aa3” by Moody’s; (h) asset-backed securities that are collateralized by
non-mortgage consumer receivables and that have a minimum credit rating of “AAA”
by S&P and “Aaa” by Moody’s; and (i) United States agency and
government-sponsored entity collateralized mortgage obligations with a minimum
credit rating of “AAA” by S&P and “Aaa” by Moody’s. Such Investments will be
measured as of the date the Investment is acquired with the maximum maturity of
any individual investment not exceeding 24 months, and a maximum portfolio
average maturity of 12 months. Such Investments will also bear at least two
credit ratings, including (i) for commercial paper, minimum ratings of “A2” by
S&P and “P2” by Moody’s, (ii) for longer term bonds and notes, average long-term
equivalent ratings of “BBB” by S&P and “Baa” by Moody’s for the portfolio of
this investment class, (iii) for repurchase agreements, bank deposits,
certificates of deposit, banker’s acceptances and time deposits, a minimum
rating of “BBB” by S&P and “Baa” by Moody’s is required, unless, with respect to
U.S. bank deposits and U.S. certificates of deposit, the amount invested is less
than $250,000. To the extent that S&P or Moody’s credit ratings for such
instruments are not available, equivalent credit ratings from Fitch Ratings,
Inc. are acceptable.





--------------------------------------------------------------------------------

17


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning given to such term in Section 6.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Subsidiary” means a WNBA Subsidiary, an Arena Subsidiary, a D-League
Subsidiary or a Non-Profit Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
HoldCo Borrower under Section 2.16(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Borrowing” has the meaning given to such term in Section 2.18(e).
“Expansion” means any expansion in the membership of the NBA resulting in the
existence of more than 30 Members.





--------------------------------------------------------------------------------

18


“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fees” means all fees payable pursuant to this Agreement or the Agent Fee
Letter, including the Commitment Fee and the Administrative Fee.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the HoldCo Borrower.
“Fitch” means Fitch, Inc.
“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to the LIBO Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Global Subordination Agreement” means the agreement substantially in the form
of Exhibit E.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and





--------------------------------------------------------------------------------

19


any agency, authority, bureau, commission, department, instrumentality,
regulatory body, court, tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, in each case whether foreign or
domestic.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“HoldCo Borrower” means Knicks Holdings, LLC, a Delaware limited liability
company.
“IBA” has the meaning assigned to such term in Section 1.05.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.18, to make Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Exposure under such
Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Agent and the HoldCo Borrower,
among the HoldCo Borrower, the Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.18.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and
(ii) obligations in respect of compensation payments to players, coaches,
managers or other personnel of such Person incurred pursuant to





--------------------------------------------------------------------------------

20


employment contracts entered into in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, however, that Indebtedness shall not include (x) such Person’s share
of any obligations to the NBA or any Obligors under the Visual Media Contracts
arising as a result of any Business Interruption and any election by the NBA to
require continuation of payments under Visual Media Contracts during a Business
Interruption Period, (y) Indebtedness of TeamCo to any Subsidiary of TeamCo or
(z) the obligations of the HoldCo Borrower or TeamCo with respect to
Subordinated Owner Advances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor;
provided, however, that Indebtedness shall not include any Indebtedness of the
NBA unless (x) such Person has agreed in writing to provide a Guarantee with
respect to such Indebtedness or (y) such Indebtedness is secured by any Lien on
property owned or acquired by such Person or any of its Subsidiaries. Without
limiting the generality of the foregoing, for the avoidance of doubt,
Indebtedness shall exclude (1) deferred revenue (including advance ticket
sales), (2) obligations to make or pay advances, deposits or deferred
compensation to announcers, broadcasters, on-air talent, promoters, producers or
other third parties in connection with the development, booking, production,
broadcast, promotion, execution, staging or presentations of shows, events or
other entertainment activities or related merchandising, concessions or
licensing,
and (3) obligations to pay advances, deposits or deferred compensation to the
holders of rights to content or intellectual property in connection with the
development, broadcast, distribution or license of content or underlying
intellectual property.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
HoldCo Borrower under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning given to such term in Section 8.03(c).
“Information” has the meaning assigned to it in Section 8.12.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and the Maturity Date and (b) with respect to any Eurocurrency Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, the Maturity Date and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, such day or days prior to
the last day of such Interest Period as shall occur at intervals of three
months’ duration after the first day of such Interest Period.





--------------------------------------------------------------------------------

21


“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the date one week, or
one, two, three or six months thereafter, as selected by the HoldCo Borrower;
provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person) any Equity Interest, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing), except for notes or similar debt obligations issued by a bank to
whom such note or debt obligation is pledged in connection with such bank’s
issuance of a letter of credit on behalf of the HoldCo Borrower, of, or making
or permitting to exist any loans or advances (other than commercially reasonable
extensions of trade credit) to, guaranteeing any Indebtedness of, or making or
permitting to exist any investment in, any other Person, or purchasing or
otherwise acquiring (in one transaction or a series of transactions) any assets
of any Person constituting a business unit.
“IRS” means the United States Internal Revenue Service.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Law” means any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Governmental Authority.
“L/C Obligations” means obligations of TeamCo in respect of letters of credit
issued for the benefit of TeamCo (a) in the ordinary course of business or
(b) as security for potential withdrawal liability under a Plan in connection
with the sale or other





--------------------------------------------------------------------------------

22


transfer of TeamCo’s Membership to a successor in interest approved in
accordance with the NBA’s Constitution, in an aggregate amount outstanding not
to exceed $10,000,000 at any one time.
“League Visual Media Contracts” means, collectively, (a) all agreements entered
into from time to time between the NBA or another NBA Entity, as agent for the
Members (and in respect of which there is revenue sharing among the Members),
and any Obligor in respect of Visual Media Broadcast rights with respect to
regular season or post-season NBA basketball games, and (b) any NBA Entity
Direct Contract, as any of such agreements described in clause (a) or clause (b)
may be supplemented, extended, modified, amended or restated from time to time.
“League-Wide Note Purchase Agreement” means the Note Purchase Agreement, dated
as of May 5, 2003, as amended and restated by the Fourth Amendment and
Restatement Agreement, dated as of April 2, 2015, by and among the Participating
Members, Basketball Funding, LLC, as Purchaser, and JPMorgan Chase Bank, N.A.,
as Agent.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender-Related Person” has the meaning assigned to it in Section 8.03(b).
“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.
“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the IBA (or any other Person that takes over the administration
of such rate) for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Bloomberg screen page that displays such rate (currently page LIBOR01) or,
in the event such rate does not appear on a page of the Bloomberg screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Agent from time to time in its reasonable discretion
(such applicable rate being called the “LIBO Screen Rate”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. If no LIBO Screen Rate shall be available for a particular
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Screen Rate. Notwithstanding the
foregoing, if the LIBO Rate, determined as provided above, would otherwise be
less than zero, then the LIBO Rate shall be deemed to be zero for all purposes.





--------------------------------------------------------------------------------

23


“LIBO Screen Rate” has the meaning given to such term in the definition of “LIBO
Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means (a) this Agreement, (b) the Security Agreement, (c)  any
other Security Documents executed by the HoldCo Borrower, (d) the NBA Consent
Letter and (e) the NYK Holdings Guarantee Agreement, together with any other
documents or instruments executed by or on behalf of the HoldCo Borrower with
respect to the credit facility provided for herein and designated as a Loan
Document.
“Loans” means the loans made by the Lenders to the HoldCo Borrower pursuant to
this Agreement.
“Local Visual Media Contracts” means, collectively, all agreements entered into
from time to time between TeamCo, its Subsidiaries or an NBA Entity, as agent
for TeamCo or its Subsidiaries (and in respect of which there is not revenue
sharing among the Members), and any Obligor in respect of any Visual Media
Broadcast rights with respect to regular season or post-season NBA basketball
games, as any of such agreements may be supplemented, extended, modified,
amended or restated from time to time;
provided that Local Visual Media Contracts shall not include any League Visual
Media Contract.
“Margin Regulations” means Regulations T, U and X of the Federal Reserve Board
as from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
“Margin Stock” has the meaning given to such term under Regulation U of the
Federal Reserve Board.
“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.
“Material Adverse Effect” means a material adverse effect on the ability of the
HoldCo Borrower to fulfill its material obligations to be performed under the
Loan Documents.
“Material Plan” has the meaning given to such term in Section 6.01(h).
“Material Visual Media Contract” means, as of any date, each League Visual Media
Contract and Local Visual Media Contract constituting a “Material Visual Media
Contract” under the TeamCo Credit Agreement at such time.





--------------------------------------------------------------------------------

24


“Maturity Date” means November 6, 2023.
“Maximum Rate” has the meaning given to such term in Section 8.13.
“Measurement Date” has the meaning given to such term in the definition of “Debt
Service Requirements”.
“Member” means any Person directly owning a Membership.
“Membership” means a membership in the NBA granted pursuant to the terms of the
NBA Constitution, authorizing the operation of a professional basketball team of
the NBA in a designated city. The term “Membership” shall include any such
membership granted pursuant to an Expansion subsequent to the date hereof as
well as any such membership in existence as of the date hereof.
“Membership Documents” means the terms and provisions of the NBA Constitution to
the extent that such terms and provisions are applicable to the Membership owned
and operated by TeamCo.
“Membership Majority Interest” means, with respect to any Membership, (i) such
Membership or (ii) 50% or more of the voting Equity Interests or other
Controlling Equity Interests (which must continue to be the Controlling Equity
Interests after giving effect to any grant, sale or other transfer thereof and
in each case representing at least 30% of the Equity Interests) in the Member
that owns such Membership.
“MNPI” means material information concerning Parent, the HoldCo Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the United States Federal securities
laws. For purposes of this definition, “material information” means information
concerning Parent, the HoldCo Borrower, the Subsidiaries or any Affiliates of
any of the foregoing or any of their securities that would be reasonably
expected to be material for purposes of the United States Federal and state
securities laws.
“Moody’s” means Moody’s Investors Service, Inc.
“National Basketball Players Association” means the association formed by
NBA players to act as the representative of the NBA players in the conduct of
collective bargaining.
“NBA” means the National Basketball Association, a joint venture organized under
the laws of the State of New York, having its principal executive office at
Olympic Tower, 645 Fifth Avenue, New York, New York 10022.
“NBA Agreements” has the meaning given to such term in the definition of “NBA
Constitution”.





--------------------------------------------------------------------------------

25


“NBA Board of Governors” means the board formed by the Members, pursuant to
Article 18 of the NBA Constitution and Bylaws, currently consisting of one
representative from each Member.
“NBA Confirmed Rating” means the applicable NBA rating assigned by Fitch (or, if
applicable, a Replacement Rating Agency).
“NBA Consent Letter” means the NBA recognition and consent in form and substance
satisfactory to the Agent executed by the HoldCo Borrower, those Affiliates and
Controlling Owners of TeamCo designated by the NBA in its sole discretion, the
NBA and certain other NBA Entities, and the Collateral Agent, for itself and as
agent for each of the Secured Parties (under and as defined in the Security
Agreement), as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof.
“NBA Constitution” means, collectively, (a) the Constitution and Bylaws of the
NBA, including any amendments to such document and any interpretations of such
document issued from time to time by the Commissioner, all operative NBA or NBA
Board of Governors resolutions, the governing documents of each of the NBA
Entities and such other by-laws, rules or policies as the NBA, the NBA Board of
Governors, any of the other NBA Entities or the Commissioner may issue from time
to time and (b) any existing or future agreements entered into by the NBA, any
of the other NBA Entities or the NBA Board of Governors, including any Visual
Media Contract or collective bargaining or other labor agreements (including any
pension fund agreements) and agreements made in settlement of any litigation
against the NBA (jointly or collectively), the NBA Board of Governors, any of
the other NBA Entities or the Members (the agreements described in this
clause (b), collectively, the “NBA Agreements”).
“NBA Debt Limit” means, at any time, the maximum aggregate principal amount of
secured Indebtedness of TeamCo from time to time permitted to be outstanding
pursuant to the terms of the NBA Constitution (taking into account any
exceptions made by the Commissioner or the NBA Board of Governors to permit
TeamCo to incur Indebtedness in excess of such maximum amount or any temporary
increases in such amount permitted at the discretion of the Commissioner or the
NBA Board of Governors for Members generally).
“NBA Entities” means the NBA, NBA Properties, Inc., NBA Media Ventures, LLC, NBA
Development League Holdings, LLC (f/k/a NBDL Holdings, LLC), WNBA Holdings, LLC
(f/k/a NBA Development, LLC), WNBA, LLC, WNBA Operations, LLC, WNBA Enterprises,
LLC, Planet Insurance Ltd., any successor or Affiliate of any of the foregoing
entities and any other Person in which a majority of the Members directly or
indirectly hold Equity Interests.
“NBA Entity Direct Contract” means any agreement entered into from time to time
between an NBA Entity (other than in the capacity of agent for the Members), and
any Obligor in respect of any Visual Media Broadcast rights with respect to
regular season or post-season NBA basketball games.





--------------------------------------------------------------------------------

26


“Non-Profit Subsidiary” means any Subsidiary of TeamCo that is treated as a
tax-exempt entity under Section 501 of the Code.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for all purposes.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“NYK Holdings” means MSG NYK Holdings, LLC, a Delaware limited liability
company.
“NYK Holdings Guarantee Agreement” means a guarantee by NYK Holdings of the
HoldCo Borrower’s Indebtedness hereunder, which shall be in substantially in the
form of Exhibit D or other form reasonably acceptable to the Agent.
“Obligor” means, at any time, with respect to (a) any agreement then
constituting a League Visual Media Contract, the Person contracting with the NBA
or another NBA Entity, as agent for the Members, or with an NBA Entity (not as
agent for the Members), for Visual Media Broadcast rights to any regular season
or post-season NBA basketball games and any Person obligated thereunder to make
payments to the NBA, another NBA Entity or the Members in respect of such
broadcasts and (b) any agreement then constituting a Local Visual Media
Contract, the Person entering into such Local Visual Media Contract with TeamCo,
any of its Subsidiaries (other than an Excluded Subsidiary) or the NBA and any
Person obligated thereunder to make payments constituting “Local Pledged Revenue
Receipts” under the TeamCo Credit Agreement.
“OFAC” has the meaning given to such term in Section 4.14(a).
“OFAC Listed Person” has the meaning given to such term in Section 4.14(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).





--------------------------------------------------------------------------------

27


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” means Madison Square Garden Sports Corp., a Delaware corporation, and
any successor thereto.
“Participant Register” has the meaning set forth in Section 8.04(c)(ii).
“Participants” has the meaning set forth in Section 8.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means, with respect to any Person:
(a) (i) pledges or deposits of cash to secure obligations of such Person under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or (ii) good faith deposits in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or (iii) deposits of cash to secure public or statutory obligations of such
Person or (iv) deposits of cash or U.S. Government bonds to secure surety or
appeal bonds to which such Person is a party, or (v) deposits as security for
contested taxes or import, customs or similar duties or for the payment of rent
or royalties;
(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, setoff and recoupment rights or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
prosecuting appeal or other proceedings for review (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);
(c) Liens for (i) Taxes (other than property taxes), assessments, charges or
other governmental levies not overdue by more than 30 days or which if more than
30 days overdue, (x) the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceeding
(provided that a reserve or other appropriate provision shall have been made
therefor as appropriate in accordance with GAAP) or (y) the aggregate principal
outstanding amount of the obligations secured thereby does not exceed
$5,000,000, and (ii) property taxes not yet subject to penalties for non-payment
or which are being contested in good faith and by appropriate proceedings





--------------------------------------------------------------------------------

28


(and as to which all foreclosures and other enforcement proceedings shall have
been fully bonded or otherwise effectively stayed);
(d) deposits (i) to secure performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) in the case of TeamCo and its Subsidiaries, as security for potential
withdrawal liability under a Plan in connection with the sale or other transfer
of TeamCo’s Membership to a successor in interest approved in accordance with
the NBA’s Constitution and that does not constitute an Event of Default pursuant
to the TeamCo Credit Agreement (in an aggregate amount outstanding, that
together with any outstanding L/C Obligations of TeamCo and its Subsidiaries,
does not exceed $10,000,000 at any one time);
(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of said properties or materially
impair their use in the operation of the business of such Person;
(f) in the case of TeamCo and its Subsidiaries, Liens on cash created in the
ordinary course of business and customary in the business of TeamCo consisting
of pledges to, deposits with or advances to announcers, broadcasters, on-air
talent, promoters, producers or other third parties in connection with the
development, booking, production, broadcast, promotion, execution, staging or
presentations of shows, events or other entertainment activities or related
merchandising, concessions or licensing;
(g) in the case of TeamCo and its Subsidiaries, Liens on cash created in the
ordinary course of business and customary in the business of TeamCo consisting
of obligations to pay advances, deposits or deferred compensation to the holders
of rights to content or intellectual property in connection with the
development, broadcast, distribution or license of content or underlying
intellectual property;
(h) (i) Liens created in the ordinary course of business and customary in the
business of the HoldCo Borrower securing obligations of the HoldCo Borrower not
to exceed $5,000,000 in the aggregate and (ii) Liens created in the ordinary
course of business and customary in the business of TeamCo securing obligations
of TeamCo and its Subsidiaries not to exceed $10,000,000 in the aggregate; or
(i) granting licenses of intellectual property (and any associated rights
reasonably required in connection with the exploitation of such intellectual
property), in each case in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.





--------------------------------------------------------------------------------

29


“person” or “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
“Plan” means an employee pension benefit plan which is covered by Title IV or
Section 302 of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of a member of such Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made or accrued
an obligation to make contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Agent) or
any similar release by the Federal Reserve Board (as determined by the Agent).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 8.21.
“Quarterly Evaluation Date” means each September 30, December 31, March 31 and
June 30.
“Recipient” means the Agent and any Lender, or any combination thereof (as the
context requires).
“Reference Time” with respect to any setting of the then-current Benchmark means
(a) if such Benchmark is the LIBO Rate, 11:00 a.m. (London time) on the day that





--------------------------------------------------------------------------------

30


is two London banking days preceding the date of such setting, and (b) if such
Benchmark is not the LIBO Rate, the time determined by the Agent in its
reasonable discretion.
“Register” has the meaning assigned to it in Section 8.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.
“Replacement Rating Agency” has the meaning given to such term in the definition
of “Applicable Commitment Fee Rate”.
“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Exposures and
unused Commitments at such time.
“Reserve Period” means, as of any date, the period from such date until the
Maturity Date.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the HoldCo
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, termination or amendment of
any Equity Interests in the HoldCo Borrower or of any option, warrant or other
right to acquire any such Equity Interests in the HoldCo Borrower.
“Resulting Borrowings” has the meaning given to such term in Section 2.18(e).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC” means the United States Securities and Exchange Commission.
“Secured Obligations” has the meaning set forth in the Security Agreement.
“Secured Parties” has the meaning set forth in the Security Agreement.





--------------------------------------------------------------------------------

31


“Security Agreement” means the Security Agreement substantially in the form of
Exhibit F.
“Security Documents” means the Security Agreement and such other documents or
instruments as may be executed and delivered by the HoldCo Borrower pursuant to
Section 5.07 to secure its obligations hereunder.
“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.
“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Agent is subject with
respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Owner Advances” means loans, advances or similar extensions of
credit to the HoldCo Borrower or TeamCo by any Owner (as defined in the NBA
Constitution and Bylaws) of TeamCo; provided that any such loan, advance or
similar extension of credit (a) is not secured by any assets of the HoldCo
Borrower or TeamCo or any of its Subsidiaries (other than any Excluded
Subsidiary), (b) is not exchangeable or convertible into any Indebtedness of the
HoldCo Borrower or TeamCo or any of its Subsidiaries, (c) is, together with any
Guarantee thereof by TeamCo or any Subsidiary of TeamCo (other than an Excluded
Subsidiary), subordinated to the Obligations pursuant to a Global Subordination
Agreement substantially in the form of Exhibit E or otherwise in a manner
reasonably acceptable to the Agent and (d) provides that such Owner shall not
have the right to accelerate such loan, advance or similar extension of credit
without the prior written consent of the Required Lenders; provided, however,
that in the event that such Owner seeks to accelerate due to the occurrence of a
Bankruptcy Event with respect to the HoldCo Borrower or TeamCo or if such loan,
advance or similar extension of credit accelerates automatically, upon the
occurrence of a





--------------------------------------------------------------------------------

32


Bankruptcy Event with respect to the HoldCo Borrower or TeamCo, no consent of
the Required Lenders shall be required.
“Subsidiary” means, with respect to any Person (such Person being referred to in
this definition of “Subsidiary” as the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the Equity
Interests or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Supermajority Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 67% of the sum of the Aggregate Exposures and
unused Commitments at such time.
“Supported QFC” has the meaning assigned to it in Section 8.21.
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the HoldCo Borrower, TeamCo or its Subsidiaries, if any, shall be a Swap
Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1
et seq.).





--------------------------------------------------------------------------------

33


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.
“TeamCo” means New York Knicks, LLC.
“TeamCo Credit Agreement” means that certain amended and restated credit
agreement among TeamCo, the lenders party thereto and JPMorgan Chase Bank, N.A.
as agent, dated as of November 6, 2020, as the same may be supplemented,
extended, replaced, modified, amended or restated from time to time.
“TeamCo Equity Prepayment Event” means any sale or issuance of Equity Interests
of a Subsidiary of Parent which reduces the direct or indirect ownership of
TeamCo by Parent; provided that a TeamCo Equity Prepayment Event shall be deemed
not to have occurred if after giving effect to such sale or issuance of Equity
Interests Parent continues to own, directly or indirectly, at least 75% of the
economic Equity Interests of TeamCo.
    “TeamCo Equity Proceeds” means, with respect to any TeamCo Equity Prepayment
Event, (a) the cash (which term, for purposes of this definition, shall include
cash equivalents) proceeds received by the HoldCo Borrower, any of its
Subsidiaries (including TeamCo) or any of their Affiliates in respect of such
event, including any cash received in respect of any noncash proceeds, but only
as and when received, net of (b) the sum, without duplication, of (i) all fees
and expenses paid in connection with such event by the HoldCo Borrower, any of
its Subsidiaries (including TeamCo) or any of their Affiliates to Persons that
are not Affiliates of the HoldCo Borrower and (ii) the amount of all Taxes paid
(or reasonably estimated to be payable) by the HoldCo Borrower and its
Subsidiaries, and the amount of any reserves established by the HoldCo Borrower
and its Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable, that are directly attributable
to the occurrence of such event (as determined reasonably and in good faith by
the HoldCo Borrower). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(ii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash or noncash proceeds, as applicable, in respect of such event.
Notwithstanding the foregoing, TeamCo Equity Proceeds shall not include any
amounts received, or be reduced by expenses attributable thereto, as a result of
any sale or issuance of Equity Interests of a Subsidiary of Parent to the extent
that the direct or indirect ownership of TeamCo by Parent exceeds 75% (by way of
example, if a sale or issuance of Equity Interests reduces Parent’s direct or
indirect ownership of TeamCo from 100% to 70%, TeamCo Equity Proceeds shall only
include amounts attributable to the portion of the sale or issuance between 75%
and 70%).







--------------------------------------------------------------------------------

34


“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Term SOFR Notice” means a notification by the Agent to the Lenders and the
HoldCo Borrower of the occurrence of a Term SOFR Transition Event.
“Term SOFR Transition Event” means the occurrence of all of the following: (a)
Term SOFR has been recommended for use by the Relevant Governmental Body, (b)
the Agent has reasonably determined that the administration of Term SOFR is
administratively feasible for the Agent and (c) a Benchmark Transition Event or
an Early Opt-in Election, as applicable, has previously occurred resulting in a
Benchmark Replacement in accordance with Section 2.11 that is not Term SOFR.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.K. Financial Institutions” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 8.21.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).
“Visual Media Broadcast” means any and all forms, means and modalities of, and
technologies for, transmitting, broadcasting, distributing and/or exhibiting
visual or audiovisual programming of regular season or post-season NBA
basketball games in their entirety, either live or the debut airing (in case it
does not air live) within 48 hours of the game (whether such forms, means,
modalities or technologies are now known or hereafter devised), including by
means of cable, wire or fiber of any material, direct broadcast satellite,
Internet protocol television (IPTV), wireless, open video systems, over-the-air,





--------------------------------------------------------------------------------

35


telecast, broadcast, in any frequency band and any format (including standard
definition, high definition and/or 3D), and any and all forms of electronic or
other tangible or non-tangible transmission (whether analog or digital, via the
Internet (including over-the-top offerings) or any other electronic or
non-tangible medium) to any video or audiovideo receiving devices, whether now
known or hereafter devised (including television equipment or monitors, set-top
boxes, personal computers, smartphones, handheld or mobile devices and tablets)
to or from any location for transmission, broadcast, distribution or exhibition,
including by master antenna, satellite master antenna, full power or low power
transmission, HDTV transmission or any other form of enhanced transmission,
closed-circuit transmission, single and multichannel multipoint distribution
service and satellite transmission on any basis, including broadcast,
subscription, pay-per-view, any form of video on demand (VOD), “start over” or
other time shifting platform, any interactive distribution platform or any other
means or basis. Notwithstanding the foregoing, for the avoidance of doubt,
“Visual Media Broadcast” excludes the following: (A) all audio-only
transmissions, broadcasts and other distribution by any means (including all
forms of audio-only radio) and (B) all distribution of physical storage media
(e.g., DVDs or video tapes) not intended for use to further transmit, broadcast,
communicate or exhibit the content stored thereon to the public. For the
avoidance of doubt, references in this Agreement and the Security Agreement to
“broadcasting” NBA games shall mean transmitting, broadcasting, distributing
and/or exhibiting NBA games by any form, means or modality of, or technology
for, Visual Media Broadcast (and correlative terms such as “broadcast” shall
have correlative meanings).
“Visual Media Contract” means, collectively, each League Visual Media Contract
and each Local Visual Media Contract.
“WNBA” means the Women’s National Basketball Association.
“WNBA Subsidiary” means any Subsidiary of TeamCo that has been formed solely to
own or operate a professional basketball team of the WNBA in a designated city
and conduct any business related thereto.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any U.K. Financial
Institution or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.





--------------------------------------------------------------------------------

36


SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP; provided that,
if the HoldCo Borrower notifies the Agent that the HoldCo Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the HoldCo Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(b)    Notwithstanding the foregoing Section 1.04(a) or any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election by the HoldCo
Borrower or any of its Subsidiaries to measure an item of Indebtedness using
“fair value” (as permitted by Financial Accounting Standards Board Accounting
Standards Codification 825-10-25 - Fair Value Option (formerly known as FASB
159) or any similar accounting standard), and all such computations shall be
made instead using the “par value” of such Indebtedness.





--------------------------------------------------------------------------------

37


SECTION 1.05.    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Screen Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administration, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.11 of this
Agreement, such Section 2.11 provides a mechanism for determining an alternative
rate of interest. However, the Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, any such alternative,
successor or replacement rate implemented pursuant to Section 2.11 whether (i)
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
and (ii) the implementation of any Benchmark Replacement Conforming Changes
pursuant to Section 2.11), including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate will be similar to, or produce the same value or economic equivalence of,
the LIBO Screen Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
SECTION 1.06.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under the laws of the State of
Delaware (or any comparable event under a different jurisdiction’s Laws): (a) if
any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and
(b) if any new Person comes into existence, such new Person shall be deemed to
have been organized and acquired on the first date of its existence by the
holders of its Equity Interests at such time.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the HoldCo Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Exposure exceeding such Lender’s Commitment or the
Aggregate Exposure exceeding the Aggregate Commitment. Within the foregoing
limits and subject to the





--------------------------------------------------------------------------------

38


terms and conditions set forth herein, the HoldCo Borrower may borrow, prepay
and reborrow Loans at any time and from time to time. All Loans shall be
denominated in U.S. dollars.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the HoldCo Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the HoldCo Borrower
to repay such Loan in accordance with the terms of this Agreement and shall not
increase the amount of increased costs to which such Lender shall be entitled
under Section 2.12.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 12 (or
such greater number as may be agreed to by the Agent) Eurocurrency Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the HoldCo
Borrower shall not be entitled to request, or to elect to convert to or
continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the HoldCo
Borrower shall notify the Agent of such request by submitting a Borrowing
Request via electronic transmission (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing (or, in the case of any Eurocurrency Borrowing to
be made on the Effective Date, such shorter period of time as may be agreed to
by the Agent) or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the day of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall be confirmed promptly by facsimile or
electronic transmission to the Agent of a Borrowing Request. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:





--------------------------------------------------------------------------------

39


(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    if the location and number of the account of the HoldCo Borrower to which
the funds are to be dispersed are different from those set forth in the HoldCo
Borrower’s standing instructions, the location and number of the account of the
HoldCo Borrower to which funds are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the HoldCo Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the HoldCo Borrower by
promptly remitting the amounts so received, in like funds, to an account of the
HoldCo Borrower.
(b)    Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption, make
available to the HoldCo Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Agent, then the applicable Lender and the HoldCo Borrower severally agree to
pay to the Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the HoldCo Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the NYFRB
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the HoldCo Borrower, the interest rate applicable to ABR Loans. If the HoldCo
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the HoldCo Borrower the
amount of such interest paid by the HoldCo Borrower





--------------------------------------------------------------------------------

40


for such period. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the HoldCo Borrower shall be without prejudice to any claim the HoldCo Borrower
may have against a Lender that shall have failed to make such payment to the
Agent.
SECTION 2.05.    Interest Elections. (a) Each Borrowing initially shall be of
the Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the HoldCo Borrower may elect to convert
such Borrowing to a Borrowing of a different Type or to continue such Borrowing
and, in the case of a Eurocurrency Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The HoldCo Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the HoldCo Borrower shall
notify the Agent of such election by electronic transmission by the time that a
Borrowing Request would be required under Section 2.03 if the HoldCo Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Borrowing Request shall be
irrevocable and shall be confirmed promptly by facsimile or electronic
transmission to the Agent of an executed written Borrowing Request. Each
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Borrowing Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Borrowing
Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Borrowing Request requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the HoldCo Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of a Borrowing Request in accordance with this
Section, the Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.





--------------------------------------------------------------------------------

41


(d)    If the HoldCo Borrower fails to deliver a timely Borrowing Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a Loan of
the same Type with the same Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default under Section 6.01(f) has occurred and
is continuing with respect to the HoldCo Borrower, or if any other Event of
Default has occurred and is continuing and the Agent, at the request of the
Required Lenders, has notified the HoldCo Borrower of the election to give
effect to this sentence on account of such other Event of Default, then, in each
such case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06.    Termination and Reduction of Commitments. (a)  Unless
previously terminated, the Commitments shall automatically terminate on the
Maturity Date.
(b)    The HoldCo Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, (ii) the HoldCo Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans, (A) the Aggregate Exposure would exceed the Aggregate Commitment or
(B) the Exposure of any Lender would exceed its Commitment and (iii) the
Aggregate Commitments shall not be reduced to an amount less than $5,000,000
unless the Commitments are terminated in full.
(c)    On the fifth (5th) Business Day after the occurrence of any TeamCo Equity
Prepayment Event, the Commitments shall be permanently reduced in an amount
equal to the TeamCo Equity Proceeds received in connection with such TeamCo
Equity Prepayment Event. The HoldCo Borrower shall promptly notify the Agent of
the occurrence of any TeamCo Equity Prepayment Event. The Agent is hereby
authorized to take any actions necessary to implement any such reduction without
any action by, or consent of, the HoldCo Borrower. In connection with any such
reduction, the HoldCo Borrower shall prepay Loans to the extent required by
Section 2.08(b).
(d)    To the extent the aggregate commitments under the TeamCo Credit Agreement
exceed $325,000,000, the Commitments shall be permanently reduced, without
duplication, on the Business Day following such event in an amount equal to the
excess of such commitments over $325,000,000. The HoldCo Borrower shall promptly
notify the Agent of the occurrence of any increase above $325,000,000 in the
commitments under the TeamCo Credit Agreement. The Agent is hereby authorized to
take any actions necessary to implement any such reduction without any action
by, or consent of, the HoldCo Borrower. In connection with any such reduction,
the HoldCo Borrower shall prepay Loans to the extent required by Section
2.08(b).





--------------------------------------------------------------------------------

42


(e)    On the fifth (5th) Business Day after TeamCo (i) establishes additional
commitments under the TeamCo Credit Agreement pursuant to Section 5.08(b)(i),
(ii) incurs additional Indebtedness pursuant to Section 5.08(b)(ii), (iii)
incurs additional unsecured Indebtedness pursuant to Section 5.08(b)(iii) or
(iv) incurs Indebtedness pursuant to Section 5.08(b)(vi), the Commitments shall
be permanently reduced in an amount equal to the amount by which such
commitments and Indebtedness in the aggregate exceeds $350,000,000. The HoldCo
Borrower shall promptly notify the Agent of TeamCo establishing such additional
commitment or incurring such Indebtedness.
(f)    The HoldCo Borrower shall notify the Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least two
Business Days prior to the effective date of such termination or reduction,
specifying the effective date thereof. Promptly following receipt of any such
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the HoldCo Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Commitments under
paragraph (b) of this Section may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the HoldCo Borrower (by notice to the Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
SECTION 2.07.    Repayment of Loans; Evidence of Debt. (a)  The HoldCo Borrower
hereby unconditionally promises to pay to the Agent for the account of each
Lender the then unpaid principal amount of each Loan made to the HoldCo Borrower
by such Lender on the Maturity Date.
(b)    The records maintained by the Agent and the Lenders shall be prima facie
evidence of the existence and amounts of the obligations of the HoldCo Borrower
in respect of the Loans, interest and fees due or accrued hereunder; provided
that the failure of the Agent or any Lender to maintain such records or any
error therein shall not in any manner affect the obligation of the HoldCo
Borrower to pay any amounts due hereunder in accordance with the terms of this
Agreement.
(c)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the HoldCo Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Agent and the HoldCo Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).









--------------------------------------------------------------------------------

43


SECTION 2.08.    Prepayment of Loans. (a) The HoldCo Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part without premium or penalty, subject to the requirements of this Section and
Section 2.13.
(b)    In the event and on each occasion that the Aggregate Exposure exceeds the
Aggregate Commitment then in effect (including as a result of any reduction in
the Commitments pursuant to Section 2.06), the HoldCo Borrower shall promptly
prepay Borrowings in an aggregate amount sufficient to eliminate such excess. If
the HoldCo Borrower fails to make such prepayment within three Business Days,
the Agent shall, subject in each event to the terms of the NBA Consent Letter,
and is hereby authorized and directed by the HoldCo Borrower to, without the
necessity of any further approval or authorization of the HoldCo Borrower, apply
amounts then on deposit in the Distribution Account to prepay Borrowings in an
aggregate amount sufficient to eliminate such excess.
(c)    The HoldCo Borrower shall notify the Agent by telephone (confirmed by
facsimile or electronic transmission) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice, the Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.
SECTION 2.09.    Fees. (a) The HoldCo Borrower agrees to pay to the Agent for
the account of each Lender (and in the case of any Defaulting Lender, subject to
the provisos below) a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided, however, that any commitment
fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the HoldCo Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the HoldCo Borrower prior to such time,
and provided, further, that no commitment fee shall





--------------------------------------------------------------------------------

44


accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued commitment fees shall be payable in
arrears on the first Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans.
(b)    The HoldCo Borrower agrees to pay to the Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
HoldCo Borrower and the Agent in the Agent Fee Letter.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent for distribution, in the case of commitment fees,
to the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
SECTION 2.10.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)    Notwithstanding the foregoing, if principal or interest on any Loan or
any Fee or other amount payable by the HoldCo Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% per annum plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section, to the extent permitted by Law.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of a Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate or the NYFRB
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but





--------------------------------------------------------------------------------

45


excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.11.    Alternate Rate of Interest. (a) Subject to clauses (b), (c),
(d), (e), (f) and (g) of this Section 2.11, if prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(i)    the Agent reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or
(ii)    the Agent is advised by the Required Lenders that the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Eurocurrency Borrowing for such
Interest Period;
then the Agent shall give notice (which may be telephonic and confirmed by
facsimile or electronic communication) thereof to the HoldCo Borrower and the
Lenders as promptly as practicable thereafter. Upon receipt of such notice, the
HoldCo Borrower may revoke any pending request for a Eurocurrency Borrowing, or
conversion to or continuation of any Borrowing as a Eurocurrency Borrowing or,
failing that, will be deemed to have converted such request into a request for
an ABR Borrowing in the amount specified therein. Until the Agent notifies the
HoldCo Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Borrowing Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing and (B) any Borrowing Request for a Eurocurrency Borrowing shall be
treated as a request for an ABR Borrowing.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and (y)
if a Benchmark Replacement is determined in accordance with clause (3) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business





--------------------------------------------------------------------------------

46


Day after the date notice of such Benchmark Replacement is provided to the
Lenders without any amendment to, or further action or consent of any other
party to, this Agreement or any other Loan Document so long as the Agent has not
received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Required Lenders.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (c) shall not be effective
unless the Agent has delivered to the Lenders and the HoldCo Borrower a Term
SOFR Notice. For the avoidance of doubt, the Agent shall not be required to
deliver a Term SOFR Notice after a Term SOFR Transition Event and may do so in
its sole discretion.
(d)    In connection with the implementation of a Benchmark Replacement, the
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement or any other Loan Document.
(e)    The Agent will promptly notify the HoldCo Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, (iv) the removal
or reinstatement of any tenor of a Benchmark pursuant to clause (f) below and
(v) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or, if
applicable, any Lender (or group of Lenders) pursuant to this Section 2.11,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 2.11.
(f)    Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion or
(B) the regulatory supervisor for the





--------------------------------------------------------------------------------

47


administrator of such Benchmark has provided a public statement or publication
of information announcing that any tenor for such Benchmark is or will be no
longer representative, then the Agent may modify the definition of “Interest
Period” for any Benchmark settings at or after such time to remove such
unavailable or non-representative tenor and (ii) if a tenor that was removed
pursuant to clause (i) above either (A) is subsequently displayed on a screen or
information service for a Benchmark (including a Benchmark Replacement) or (B)
is not, or is no longer, subject to an announcement that it is or will no longer
be representative for a Benchmark (including a Benchmark Replacement), then the
Agent may modify the definition of “Interest Period” for all Benchmark settings
at or after such time to reinstate such previously removed tenor.
(g)    Upon the HoldCo Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the HoldCo Borrower may revoke any request for
a Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the HoldCo Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Alternate Base Rate
Loans. During any Benchmark Unavailability Period or at any time that a tenor
for the then-current Benchmark is not an Available Tenor, the component of
Alternate Base Rate based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of Alternate
Base Rate.
SECTION 2.12.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender, or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, or other Recipient, the HoldCo Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs or expenses incurred or reduction suffered.





--------------------------------------------------------------------------------

48


Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(a)
only to the extent it is the general practice or policy of such Lender to
request such compensation from other borrowers under comparable facilities under
similar circumstances.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the HoldCo
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. Notwithstanding the foregoing, a Lender shall be entitled to request
compensation for increased costs or expenses described in this Section 2.12(b)
only to the extent it is the general practice or policy of such Lender to
request such amounts from other borrowers under comparable facilities under
similar circumstances.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the HoldCo
Borrower shall be conclusive absent manifest error. The HoldCo Borrower shall
pay such Lender, the amount shown as due on any such certificate within 30 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the HoldCo Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender notifies the HoldCo Borrower of the Change in Law giving rise
to such increased costs or expenses or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or expenses or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on a date
specified therefor in any notice of prepayment given by the HoldCo Borrower
(whether or not such notice may be revoked in accordance with the terms hereof)
or (e) the assignment of any Eurocurrency Loan other than on the last day of





--------------------------------------------------------------------------------

49


the Interest Period applicable thereto as a result of a request by the HoldCo
Borrower pursuant to Section 2.16, then, in any such event, the HoldCo Borrower
shall, upon written demand from any Lender, compensate such Lender for the loss,
cost and expense attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (but not including the
Applicable Margin applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender delivered to the HoldCo Borrower
and setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section (including supporting calculations in reasonable
detail) shall be conclusive absent manifest error. The HoldCo Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the HoldCo Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the HoldCo Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.14) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the HoldCo Borrower. The HoldCo Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
the HoldCo Borrower to a Governmental Authority pursuant to this Section, the
HoldCo Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(d)    Indemnification by the HoldCo Borrower. The HoldCo Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount





--------------------------------------------------------------------------------

50


of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
and nature of such payment or liability delivered to the HoldCo Borrower by a
Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the HoldCo Borrower has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the HoldCo Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the HoldCo Borrower and the Agent, at the time or
times reasonably requested by the HoldCo Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the HoldCo Borrower
or the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the HoldCo Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the HoldCo Borrower or
the Agent as will enable the HoldCo Borrower or the Agent to determine whether
or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
HoldCo Borrower is a U.S. Person:





--------------------------------------------------------------------------------

51


(A)    any Lender that is a U.S. Person shall deliver to the HoldCo Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the HoldCo Borrower or the Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the HoldCo Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the HoldCo Borrower or the Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the HoldCo Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the





--------------------------------------------------------------------------------

52


portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the HoldCo Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the HoldCo Borrower or the Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the HoldCo Borrower or the Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the HoldCo Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the HoldCo
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the HoldCo Borrower or the Agent as may be
necessary for the HoldCo Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the HoldCo Borrower and the Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the





--------------------------------------------------------------------------------

53


amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under this Agreement and the other
Loan Documents.
(i)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
SECTION 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The HoldCo Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document at or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to such account as may be specified by the Agent, except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 8.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in U.S. dollars.
(b)    If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, interest and Fees then due
hereunder, except as set forth in Section 4.02 of the Security Agreement, such
funds shall be applied towards payment of the amounts then due hereunder ratably
among the parties entitled thereto, in accordance with the amounts then due to
such parties.





--------------------------------------------------------------------------------

54


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Agent of such fact and shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amounts of principal of and accrued interest on
their Loans; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the HoldCo Borrower
pursuant to and in accordance with the express terms of this Agreement (for the
avoidance of doubt, as in effect from time to time) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any Person that is an Eligible Assignee (as such term is defined
from time to time). The HoldCo Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the HoldCo Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
HoldCo Borrower in the amount of such participation.
(d)    Unless the Agent shall have received notice from the HoldCo Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the HoldCo Borrower will not make such payment, the
Agent may assume that the HoldCo Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, the amount due. In such event, if the HoldCo Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
NYFRB Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Agent, then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(b), 2.14(e),
2.15(d) and 8.03(c), in each case in such order as shall be determined by the
Agent in its discretion.
SECTION 2.16.    Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.12, or if the HoldCo Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such





--------------------------------------------------------------------------------

55


Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The HoldCo Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.12, (ii) the
HoldCo Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, (iii) any Lender has become a Defaulting Lender or
(iv) any Lender has failed to consent to a proposed amendment, waiver, discharge
or termination that under Section 8.02 requires the consent of all the Lenders
(or all the affected Lenders or the Supermajority Lenders) and with respect to
which the Required Lenders shall have granted their consent, then the HoldCo
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 8.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or 2.14) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which may
be another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the HoldCo Borrower shall have received the prior written consent of
the Agent, which consent shall not unreasonably be withheld, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (if applicable, in each case only to the extent such
amounts relate to its interest as a Lender) from the assignee (in the case of
such principal and accrued interest and fees) or the HoldCo Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the HoldCo Borrower to require such assignment and delegation have
ceased to apply. Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the HoldCo Borrower, the Agent and the assignee (or, to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to an Approved Electronic Platform as to which the Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented





--------------------------------------------------------------------------------

56


to and be bound by the terms thereof; provided that, following the effectiveness
of any such assignment, the other parties to such assignment agree to execute
and deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.
SECTION 2.17.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender as provided in Section 2.09(a); and
(b)    the Commitment and Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders, the Supermajority Lenders
or any other requisite Lenders have taken or may take any action hereunder or
under any other Loan Document (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 8.02, require
the consent of such Defaulting Lender in accordance with the terms hereof.
SECTION 2.18.    Incremental Facilities. (a) Subject to the terms of the NBA
Consent Letter in each event, the HoldCo Borrower may on one or more occasions,
by written notice to the Agent, request the establishment, during the
Availability Period, of Incremental Commitments, provided that the aggregate
amount of all the Incremental Commitments established hereunder shall not exceed
$25,000,000 during the term of this Agreement. Each such notice shall specify
(A) the date on which the HoldCo Borrower proposes that the Incremental
Commitments shall be effective, which shall be a date not less than five
Business Days (or such shorter period as may be agreed to by the Agent) after
the date on which such notice is delivered to the Agent, and (B) the amount
of the Incremental Commitments, being requested (it being agreed that (x) any
Lender approached to provide any Incremental Commitment may elect or decline, in
its sole discretion, to provide such Incremental Commitment and (y) any Person
that the HoldCo Borrower proposes to become an Incremental Lender, if such
Person is not then a Lender, must be an Eligible Assignee and must be approved
by the Agent, which approval shall not be unreasonably withheld or delayed).
(b)    The terms and conditions of any Incremental Commitment and the Loans and
other extensions of credit to be made thereunder shall be identical to those of
the Commitments and the Loans and other extensions of credit made thereunder;
provided that, if the HoldCo Borrower determines to increase the interest rate
or fees payable in respect of Incremental Commitments or Loans and other
extensions of credit made thereunder, such increase shall be permitted if the
interest rate or fees payable in respect of the other Commitments or Loans and
other extensions of credit made thereunder, as applicable, shall be increased to
equal such interest rate or fees payable in respect of such Incremental
Commitments or Loans and other extensions of credit made thereunder, as the case
may be.





--------------------------------------------------------------------------------

57


(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the HoldCo Borrower,
each Incremental Lender providing such Incremental Commitments and the Agent;
provided that no Incremental Commitments shall become effective unless (i) on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (including after giving
effect to the making of Loans thereunder to be made on such date), no Default or
Event of Default shall have occurred and be continuing, (ii) on the date of
effectiveness thereof and after giving effect to the making of Loans thereunder
to be made on such date, the representations and warranties of the HoldCo
Borrower set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date,
(iii) [reserved], (iv) the HoldCo Borrower shall make any payments required to
be made pursuant to Section 2.13 in connection with such Incremental Commitments
and the related transactions under this Section, and (v) the HoldCo Borrower
shall have delivered to the Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Agent in connection with any such transaction.
Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Agent, to give effect to the
provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, and
(ii) (A) such Incremental Commitment shall constitute (or, in the event such
Incremental Lender already has a Commitment, shall increase) the Commitment of
such Incremental Lender and (B) the Aggregate Commitment shall be increased by
the amount of such Incremental Commitment, in each case, subject to further
increase or reduction from time to time as set forth in the definition of the
term “Commitment”. For the avoidance of doubt, upon the effectiveness of any
Incremental Commitment, the Exposures and the Applicable Percentages of all the
Lenders shall automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Loans outstanding (the “Existing Borrowings”)
immediately prior to the effectiveness of such Incremental Commitments shall be
deemed to be repaid, (ii) each Incremental Lender that shall have had a
Commitment prior to the effectiveness of such Incremental Commitments shall pay
to the Agent in same day funds an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Incremental Commitments) multiplied by
(2) the aggregate amount of the Resulting Borrowings (as hereinafter defined)
and (B) the product of (1) such Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Commitments)





--------------------------------------------------------------------------------

58


multiplied by (2) the aggregate amount of the Existing Borrowings, (iii) each
Incremental Lender that shall not have had a Commitment prior to the
effectiveness of such Incremental Commitments shall pay to Agent in same day
funds an amount equal to the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Commitments) multiplied by (2) the aggregate amount of the Resulting Borrowings,
(iv) after the Agent receives the funds specified in clauses (ii) and
(iii) above, the Agent shall pay to each Lender the portion of such funds that
is equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated without giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Existing Borrowings, and (B) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Commitments) multiplied by (2) the aggregate amount of the Resulting
Borrowings, (v) after the effectiveness of such Incremental Commitments, the
HoldCo Borrower shall be deemed to have made new Borrowings (the “Resulting
Borrowings”) in an aggregate amount equal to the aggregate amount of the
Existing Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Agent in accordance with Section 2.03 (and
the HoldCo Borrower shall deliver such Borrowing Request), (vi) each Lender
shall be deemed to hold its Applicable Percentage of each Resulting Borrowing
(calculated after giving effect to the effectiveness of such Incremental
Commitments), and (vii) the HoldCo Borrower shall pay each Lender any and all
accrued but unpaid interest on its Loans comprising the Existing Borrowings. The
deemed payments of the Existing Borrowings made pursuant to clause (i) above
shall be subject to compensation by the HoldCo Borrower pursuant to the
provisions of Section 2.13 if the date of the effectiveness of such Incremental
Commitments occurs other than on the last day of the Interest Period relating
thereto.
(f)    The Agent shall notify the Lenders promptly upon receipt by the Agent of
any notice from the HoldCo Borrower referred to in Section 2.18(a) and of the
effectiveness of any Incremental Commitments, in each case advising the Lenders
of the details thereof and of the Applicable Percentages of the Lenders after
giving effect thereto and of the assignments required to be made pursuant to
Section 2.18(e).
SECTION 2.19.    Debt Service Reserve. (a) The HoldCo Borrower agrees that all
amounts deposited into the Debt Service Account from time to time shall be
applied in accordance with Section 3.05 of the Security Agreement. If on the
last day of any calendar quarter or upon the occurrence of any Business
Interruption Period, the amount in the Debt Service Account is less than the
Debt Service Reserve Amount at such time (including as a result of a Business
Interruption Period), the HoldCo Borrower shall promptly cause amounts to be
transferred into the Debt Service Account to the extent required so that the
amount in the Debt Service Account is at least equal to the Debt Service Reserve
Amount. In the event that the HoldCo Borrower fails to so deposit any such
amounts, subject to Section 3.04(d) of the Security Agreement and to the terms
of the NBA Consent Letter in each event, any or all amounts deposited into the
Distribution Account shall be transferred into the Debt Service Account to the
extent required so that the amount in the Debt Service Account is equal to at
least the Debt Service Reserve Amount. At the HoldCo Borrower’s request, the
Agent shall release to the HoldCo Borrower amounts from the Debt Service Account
to the extent of any excess above the





--------------------------------------------------------------------------------

59


Debt Service Reserve Amount at such time, provided that no Event of Default is
continuing. Any amounts remaining in the Debt Service Account on the earlier of
the Maturity Date and the date that all of the Commitments are terminated, other
than any such amounts required to be utilized for the payment of principal or
interest on Loans or other amounts then due and payable hereunder by the HoldCo
Borrower, shall be released to the HoldCo Borrower, provided that no Event of
Default is continuing.
(b)    The Collateral Agent shall make all calculations of the Debt Service
Reserve Amount, and such calculations shall be conclusive and binding on the
parties hereto absent manifest error. The HoldCo Borrower shall provide the
Collateral Agent with such information as may be reasonably necessary to permit
the Collateral Agent to make such calculations.
(c)    Whenever any amount of principal or interest on any Loans, or any other
amounts owed by the HoldCo Borrower hereunder, is due and payable, unless such
principal, interest or other amount is paid when due by the HoldCo Borrower, the
Collateral Agent shall, and is hereby authorized and directed by the HoldCo
Borrower to, utilize any funds then in the Debt Service Account to make payment
of such principal, interest or other amount (and to convert any Eligible
Investments in either such account to cash for purposes of making any such
payment), in each case without the necessity of any further approval or
authorization of the HoldCo Borrower. The Agent shall promptly notify the HoldCo
Borrower of any such payment effected pursuant to this paragraph.
(d)    [Reserved].
(e)    Notwithstanding any provision to the contrary herein, amounts held in the
Debt Service Account will not be released to the HoldCo Borrower at any time
when the HoldCo Borrower must prepay outstanding Loans pursuant to
Section 2.08(b) as a result of a reduction in the Commitments pursuant to
Section 2.06(c), but will be applied instead to the repayment of Loans to the
extent necessary to eliminate such excess.
ARTICLE III
SECTION 3.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 8.02):
(a)    the Agent shall have received a fully executed original copy of (i) this
Agreement, (ii) the Security Agreement, (iii) the NYK Holdings Guarantee
Agreement and (iv) the NBA Consent Letter;
(b)    [reserved];
(c)    the Agent shall have received (i) authorizing resolutions, approving and
adopting the Loan Documents set forth in clause (a) above and authorizing the
execution and delivery thereof, (ii) the limited liability company agreement or
other constitutive documents of NYK Holdings and the HoldCo Borrower, (iii) a
certificate of good standing for NYK Holdings and the HoldCo Borrower from the
State of Delaware





--------------------------------------------------------------------------------

60


and each other jurisdiction where the failure of NYK Holdings and the HoldCo
Borrower to be qualified and/or in good standing would reasonably be expected to
have a Material Adverse Effect, (iv) such customary certificates of NYK Holdings
and the HoldCo Borrower as the Agent may reasonably request, including
authorized signer forms and (v) such documents or other information with respect
to “know-your-customer” requirements as the Agent may reasonably request;
(d)    the Agent shall have received a legal opinion for NYK Holdings and the
HoldCo Borrower, in form and substance reasonably satisfactory to the Agent,
from each of (a) counsel to NYK Holdings and the HoldCo Borrower substantially
in the form of Exhibit C-1 and (b) the general counsel or secretary of NYK
Holdings and the HoldCo Borrower, substantially in the form of Exhibit C-2 (and
NYK Holdings and the HoldCo Borrower hereby requests and directs each of the
foregoing to deliver such opinions);
(e)    the Agent shall have received a certificate from a duly authorized
managing member of the HoldCo Borrower certifying as to the solvency of the
HoldCo Borrower, in form and substance satisfactory to the Agent;
(f)    no Default or Event of Default shall have occurred and be continuing;
(g)    the representations and warranties of the HoldCo Borrower set forth in
Article IV shall be true and correct in all material respects on and as of the
Effective Date;
(h)    there shall be no Indebtedness of the HoldCo Borrower, other than any
Indebtedness that the HoldCo Borrower shall be permitted to incur pursuant to
Section 5.08;
(i)    the Agent shall have received a certificate from the HoldCo Borrower
confirming compliance on the Effective Date with the conditions set forth in
paragraphs (f), (g) and (h) above;
(j)    the Agent shall have received: (i) audited consolidated and combined (as
applicable) balance sheets of Parent (or Parent’s predecessor) at the end of the
two most recently completed fiscal years that have ended at least 90 days prior
to the Effective Date and related audited combined statements of operations,
stockholders’ equity or divisional equity, as applicable, and cash flows of
Parent (or Parent’s predecessor) for each of the three most recently completed
fiscal years that have ended at least 90 days prior to the Effective Date; (ii)
unaudited consolidated and combined (as applicable) balance sheets and related
unaudited statements of operations and cash flows of Parent (or Parent’s
predecessor) for each subsequent interim quarterly period that has ended at
least 45 days prior to the Effective Date and for the corresponding period in
the prior fiscal year; (iii) unaudited annual management accounts of the HoldCo
Borrower for each of the three most recently completed fiscal years that have
ended at least 90 days prior to the Effective Date (in a form consistent with
reports provided to the Arranger by or on behalf of the HoldCo Borrower during
due diligence); and (iv) unaudited quarterly management accounts of the





--------------------------------------------------------------------------------

61


HoldCo Borrower for each subsequent interim quarterly period that has ended at
least 45 days prior to the Effective Date (in a form consistent with reports
provided to the Arranger by or on behalf of the HoldCo Borrower during due
diligence); provided that it is understood and agreed that the Agent shall be
deemed to have received the foregoing financial statements of Parent (or
Parent’s predecessor) to the extent the same are available on the website of the
SEC at http://www.sec.gov; and
(k)    the HoldCo Borrower shall have paid all Fees and, to the extent invoiced
at least two (2) days prior to the Effective Date, all costs, expenses, and
reimbursable amounts, required to be paid or reimbursed by it pursuant to this
Agreement or the other Loan Documents, including the reasonable fees,
disbursements and other charges of counsel for the Agent required to be paid or
reimbursed by the HoldCo Borrower pursuant to this Agreement or the other Loan
Documents, on or prior to the Effective Date.
SECTION 3.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan) is subject to receipt of the request therefor in accordance herewith
and to the satisfaction of the following conditions:
(a)    The representations and warranties of NYK Holdings and the HoldCo
Borrower set forth in the Loan Documents shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Borrowing, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
On the date of any Borrowing (other than any conversion or continuation of any
Loan), the HoldCo Borrower shall be deemed to have represented and warranted
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied and that, after giving effect to such Borrowing, the Aggregate
Exposure (or any component thereof) shall not exceed the Aggregate Commitments.
ARTICLE IV
Representations and Warranties
The HoldCo Borrower hereby represents and warrants to the Lenders that:
SECTION 4.01.    Organization; Powers. The HoldCo Borrower (i) is duly organized
and validly existing under the laws of the State of Delaware and is in good
standing under the laws of the State of Delaware, (ii) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure to so qualify would not reasonably be





--------------------------------------------------------------------------------

62


expected to result in a Material Adverse Effect and (iv) has the limited
liability company power and authority to execute, deliver and perform its
obligations under the Loan Documents.
SECTION 4.02.    Authorization; Enforceability. (a) The execution, delivery and
performance by the HoldCo Borrower of the Loan Documents (i) have been duly
authorized by all requisite limited liability company actions and (ii) will not
(A) violate (1) any provision of any law, statute, rule or regulation (including
the Margin Regulations), (2) any provision of the limited liability company
agreement or other constitutive documents of the HoldCo Borrower or (3) any
order of any Governmental Authority (in its legislative or regulatory capacity),
(B) violate, be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any indenture or other
material agreement or material instrument to which the HoldCo Borrower is a
party or by which the HoldCo Borrower or any of its property is or may be bound,
or (C) result in the creation or imposition of any Lien upon any property or
assets of the HoldCo Borrower (other than as permitted by this Agreement or by
the other Loan Documents).
(b)    The Loan Documents have been duly executed and delivered by the HoldCo
Borrower and constitute legal, valid and binding obligations of the HoldCo
Borrower enforceable against the HoldCo Borrower in accordance with their terms,
subject to bankruptcy, insolvency, moratorium or other laws affecting creditors’
rights generally and to general principles of equity.
SECTION 4.03.    Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority (in its regulatory
or legislative capacity and not as owner, manager or lessor of any arena,
practice facility or other property used by the HoldCo Borrower or TeamCo) or
other governing body under the NBA Constitution, or any other Membership
Documents, other than those which have been obtained, is or will be required in
connection with the execution, delivery and performance by the HoldCo Borrower
of the Loan Documents.
SECTION 4.04.    Financial Condition; No Material Adverse Effect. (a)  The most
recent financial statements delivered by the HoldCo Borrower pursuant to (i) in
the case of Parent, Sections 3.01(j), 5.02(a) or 5.02(b) and (ii) in the case of
the HoldCo Borrower, Section 5.02(c)(ii) (A) in the case of Parent, (1) present
fairly, in all material respects, the financial condition and the results of
operations of Parent as of the date thereof and for the periods covered thereby,
in accordance with GAAP and (2) do not contain any “going concern” or similar
exception or disclosure (other than as expressly permitted under Section 5.02)
relating to the viability of the business of Parent and (B) in the case of the
HoldCo Borrower, have been prepared by the HoldCo Borrower in good faith and
present fairly, in all material respects, the financial information of the
HoldCo Borrower set forth therein as of the date thereof.
(b)    Immediately after the consummation of the transactions that occurred or
are to occur on the Effective Date, (i) the fair value of the assets of the
HoldCo Borrower exceeded the probable amount of its debts and liabilities,
subordinated,





--------------------------------------------------------------------------------

63


contingent or otherwise, (ii) the present fair saleable value of the property of
the HoldCo Borrower was greater than the amount that was required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become matured, (iii) the
HoldCo Borrower was able to pay the probable amount of its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become matured and (iv) the HoldCo Borrower did not have
unreasonably small capital with which to carry on its business as then conducted
and as proposed to be conducted.
(c)    Since June 30, 2020, there has been no Material Adverse Effect, provided
that the impacts of the COVID-19 pandemic on the business, assets, operations,
property or financial condition of the HoldCo Borrower and its Subsidiaries
taken as a whole that (A) have already occurred and were disclosed in writing to
the Lenders or in the filings by the Parent with the SEC and (B) that were
reasonably foreseeable (in consequence and duration) in light of any event,
development or circumstance described in the foregoing clause (A) (provided that
any such additional impacts described in this clause (B) are similar to the
previously disclosed impacts described in the foregoing clause (A)), will in
each case be disregarded for purposes of determining whether there has occurred
a material adverse change on the ability of the HoldCo Borrower to fulfill its
material obligations to be performed under the Loan Documents.
SECTION 4.05.    Litigation; Compliance With Laws. (a) There are no actions or
proceedings filed or (to the knowledge of the HoldCo Borrower) threatened
against the HoldCo Borrower in any court or before any Governmental Authority or
arbitration board or tribunal which question the validity or legality of or seek
damages in connection with the Loan Documents or any action taken or to be taken
pursuant to the Loan Documents and no order or judgment has been issued or
entered restraining or enjoining the HoldCo Borrower from the execution,
delivery or performance of the Loan Documents, nor is there any action or
proceeding which would reasonably be expected to have any such effect; and as of
the Effective Date there is not any other action or proceeding filed or (to the
knowledge of the HoldCo Borrower) threatened against the HoldCo Borrower in any
court or before any Governmental Authority or arbitration board or tribunal
which would reasonably be expected to result in a Material Adverse Effect.
(b)    The HoldCo Borrower is not in violation of any law, rule or regulation,
or in default with respect to any order, judgment, writ, injunction or decree of
any Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.
SECTION 4.06.    Margin Regulations. The HoldCo Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
proceeds of any Loan to be made to the HoldCo Borrower hereunder will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose which would result in a violation of the provisions
of the Margin Regulations.





--------------------------------------------------------------------------------

64


SECTION 4.07.    Security Interests in Collateral. The security interests and
Liens granted to the Collateral Agent pursuant to the Security Documents
constitute valid and perfected security interests in the Collateral described
therein. Except as otherwise provided in the Loan Documents and the NBA Consent
Letter, such security interests are not subordinate or junior to the security
interests, Liens or claims of any other Person, including the United States or
any department, agency or instrumentality thereof, or any state, county or local
governmental agency, other than with respect to the rights of Persons pursuant
to Liens expressly permitted by Section 5.09.
SECTION 4.08.    NBA Membership. (a) TeamCo beneficially owns and holds a
Membership in the NBA to operate in New York City.
(b)    The Membership of TeamCo is in full force and effect, and TeamCo is in
material compliance with all requirements imposed by the NBA on the operation
and status of such Membership pursuant to the Membership Documents and the NBA
Constitution, except for any noncompliance that would not reasonably be expected
to have a Material Adverse Effect.
(c)    All of the provisions of the NBA Constitution (other than the NBA
Agreements), including any amendments thereto adopted from time to time, all
operative NBA or NBA Board of Governors resolutions and such other rules,
policies or interpretations as the NBA Board of Governors or the Commissioner
may issue from time to time that are within the issuing party’s jurisdiction,
are, to the extent permitted by applicable law, unless the same by their terms
are not applicable to TeamCo, binding and enforceable against TeamCo in the
operation of its Membership, subject to bankruptcy, insolvency, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity.
SECTION 4.09.    [Reserved].
SECTION 4.10.    No Defaults. As of the Effective Date, no event has occurred
and is continuing and no condition exists which would reasonably be expected to
cause a Default or Event of Default.
SECTION 4.11.    ERISA; Taxes. (a) Neither the HoldCo Borrower nor any other
member of the Controlled Group has failed to pay amounts due in excess of
$25,000,000 for which it is or has become liable under Title IV of ERISA to pay
to the PBGC or to a Material Plan, unless such liability is being contested in
good faith and by appropriate proceedings by the HoldCo Borrower or other member
of the Controlled Group; no notice of intent to terminate a Material Plan that
is a “single-employer plan” within the meaning of Section 4001(a)(15) of ERISA
has been filed, and, to the knowledge of the HoldCo Borrower, no notice of
termination has been filed for any other Material Plan, in each case, under
Title IV of ERISA by the HoldCo Borrower or other member of the Controlled
Group, any Plan administrator or any combination of the foregoing, the PBGC has
not instituted proceedings to terminate or to cause a trustee to be appointed to
administer a Material Plan, and neither the HoldCo Borrower nor any member of
the Controlled Group is or has become liable for any amount in excess of
$25,000,000 in any





--------------------------------------------------------------------------------

65


action instituted by a fiduciary of any Material Plan to enforce Section 515 or
4219(c)(5) of ERISA.
(b)    Assuming none of the assets used to make any Loan constitute “plan
assets” (within the meaning of the Plan Asset Regulations), neither the
execution, delivery nor performance of the transactions contemplated under this
Agreement, including the making of any Loan hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.
(c)    The HoldCo Borrower has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to be paid by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which the HoldCo
Borrower has set aside on its books adequate reserves or (ii) to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 4.12.    Disclosure. (a) The written reports, financial statements,
certificates and other written information (other than the most recent financial
statements delivered by the HoldCo Borrower pursuant to Section 3.01(j) and
Section 5.02(a), (b) or (c) (i)), taken as a whole, furnished by or on behalf of
the HoldCo Borrower to the Agent or any Lender in connection with the
preparation and negotiation of the Loan Documents or delivered thereunder (as of
the date thereof and as modified or supplemented by other information so
furnished) do not contain any material misstatement of fact; provided that, with
respect to projected financial information, the HoldCo Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable (i) at the time such projected financial information was
prepared and (ii) as of the date hereof.
(b) As of the Effective Date, to the best knowledge of the HoldCo Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all material respects.
SECTION 4.13.    Properties and Subsidiaries. (a) The HoldCo Borrower has good
title to, or valid leasehold interests in, all real and personal property owned
by it that is material to its business, except for minor defects in title that
do not interfere with its ability to conduct its business as currently
contemplated or to use such properties for their intended purpose.
(b)    Except as set forth in Schedule 4.13, the HoldCo Borrower has no
Subsidiaries.
SECTION 4.14.    Foreign Assets Control Regulations, etc. (a) Neither the HoldCo
Borrower nor any of its Affiliated Entities is (i) a Person whose name appears
on the List of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”)
(an “OFAC Listed Person”) or (ii) a department, agency or instrumentality of, or
is otherwise controlled by or





--------------------------------------------------------------------------------

66


acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) the government of a country subject to comprehensive U.S. economic sanctions
administered by OFAC, currently Iran, Sudan, Cuba, Syria, the Crimea region of
Ukraine and North Korea (each OFAC Listed Person and each other entity described
in clause (ii), a “Blocked Person”).
(b)    No part of the proceeds from the Loans made hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used, directly by the HoldCo Borrower or indirectly through any Affiliated
Entity, in connection with any investment in, or any transactions or dealings
with, any Person known by the HoldCo Borrower to be a Blocked Person.
(c)    To the HoldCo Borrower’s best knowledge, neither the HoldCo Borrower nor
any of its Affiliated Entities (i) is under investigation by any Governmental
Authority for, or has been charged by any Governmental Authority with or
convicted by any Governmental Authority of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (ii) has been
assessed civil penalties under any Anti-Money Laundering Laws or (iii) has had
any of its funds seized or forfeited by any Governmental Authority in an action
under any Anti-Money Laundering Laws. The HoldCo Borrower has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the HoldCo Borrower and each of its Affiliated
Entities is and will continue to be in material compliance with all applicable
current and future Anti-Money Laundering Laws that apply to the HoldCo Borrower.
(d)    No part of the proceeds from the Loans made hereunder will be used by the
HoldCo Borrower and its Affiliated Entities for any illegal payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage. The HoldCo Borrower
has taken reasonable measures appropriate to the circumstances (in any event as
required by applicable law), to ensure that the HoldCo Borrower and each of its
Affiliated Entities is and will continue to be in material compliance with all
applicable current and future anti-corruption laws and regulations that apply to
the HoldCo Borrower.
ARTICLE V
Covenants
From the Effective Date until the Commitments shall have expired or been
terminated, the principal of and interest on each Loan and all Fees payable
hereunder shall have been paid in full, the HoldCo Borrower covenants and agrees
with the Lenders that:
SECTION 5.01.    Existence; Conduct of Business. (a) The HoldCo Borrower shall
at all times maintain its limited liability company existence.





--------------------------------------------------------------------------------

67


(b)    The HoldCo Borrower shall cause TeamCo to at all times (i) maintain
TeamCo’s limited liability company existence and (ii) maintain TeamCo’s
Membership in full force and effect.
(c)    The HoldCo Borrower shall cause TeamCo not to, directly or indirectly,
engage to any material extent in any business other than the business of
operating TeamCo’s Membership in the NBA, any business that is or from time to
time becomes incidental thereto, any business that is otherwise conducted by
Members of the NBA generally (including the ownership, lease, use or operation
of an arena, practice facility, regional sports network or broadcast production
facility), the business of operating a professional basketball team of the WNBA
in a designated city and/or a professional basketball team of the D-League (and
any business related to any of the foregoing) and any business identified in
Schedule 5.01.
(d)    The HoldCo Borrower shall cause TeamCo to comply in all material respects
with (i) all requirements imposed by the NBA on the operation and status of
TeamCo’s Membership and (ii) the Membership Documents, including all
requirements with respect to (A) Membership relocation, (B) Member ownership
changes, (C) the broadcasting of basketball games of the NBA and (D) presentment
of its team for scheduled basketball games of the NBA.
SECTION 5.02.    Financial Information. (a) Within 120 days after the end of
each fiscal year of Parent, the HoldCo Borrower shall furnish to the Agent, on
behalf of each Lender, Parent’s consolidated audited balance sheet and related
audited statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the prior fiscal year, all audited by and accompanied by the
opinion of KPMG LLP or another independent registered public accounting firm of
recognized national standing in customary form (without a “going concern” or
like qualification) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of Parent as of the end of and for such year in
accordance with GAAP.
(b)    Within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of Parent, the HoldCo Borrower shall furnish to the Agent,
on behalf of each Lender, Parent’s consolidated balance sheet as of the end of
such fiscal quarter, the related consolidated statements of operations for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
statements of cash flows for the then elapsed portion of the fiscal year, in
each case setting forth in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the prior fiscal year, all certified by the chief financial officer, principal
accounting officer, treasurer or controller of Parent as presenting fairly, in
all material respects, the financial position, results of operations and cash
flows of Parent and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes.





--------------------------------------------------------------------------------

68


(c)    Within 60 days after the end of each fiscal quarter of the HoldCo
Borrower (or within 120 days after the end of the last fiscal quarter in the
fiscal year of the HoldCo Borrower), the HoldCo Borrower shall furnish to the
Agent, on behalf of each Lender, (i) unaudited management accounts of the HoldCo
Borrower for the most recently ended fiscal quarter of the HoldCo Borrower, and
in the case of the last fiscal quarter in the fiscal year of the HoldCo
Borrower, unaudited management accounts of the HoldCo Borrower for the most
recently ended fiscal year of the HoldCo Borrower (in each case in a form
consistent with reports provided by or on behalf of the HoldCo Borrower prior to
the Effective Date), and (ii) a certificate of the HoldCo Borrower signed by a
Financial Officer and in substantially the form attached hereto as Exhibit I (a
“Compliance Certificate”) (A) stating that to the best of his or her knowledge
no Default or Event of Default has occurred since the previous Quarterly
Evaluation Date, or if a Default or Event of Default has occurred since the
previous Quarterly Evaluation Date, stating the nature thereof and what action
the HoldCo Borrower proposes to take with respect thereto and (B) setting forth
the balance of the Debt Service Account as of such Quarterly Evaluation Date.
(d)    From time to time, such other information and documentation reasonably
requested in writing by the Agent or any Lender for purposes of its compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.
SECTION 5.03.    Compliance with Laws; Payment of Obligations. The HoldCo
Borrower shall comply with all laws, rules, regulations and orders of any
Governmental Authority and pay all Taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation, except to the extent
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; provided that such payment shall not
be required with respect to any Tax so long as the validity and amount shall be
contested in good faith by appropriate proceedings and the HoldCo Borrower has
set aside on its books adequate reserves.
SECTION 5.04.    Books and Records; Inspection Rights. The HoldCo Borrower shall
keep true books of records and accounts and in which full, true and correct
entries, in all material respects, shall be made of all of its dealings and
transactions.
SECTION 5.05.    Notice of Material Events. The HoldCo Borrower will furnish to
the Agent, which shall provide to each Lender, prompt written notice of any of
its executive officers obtaining actual knowledge of the following (and, in any
event, any such notice shall be furnished to the Agent within 20 days of its
executive officers obtaining actual knowledge thereof):
(a)    the occurrence of any Default or Event of Default, specifying what action
the HoldCo Borrower proposes to take with respect thereto;
(b)    any development or event that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect;







--------------------------------------------------------------------------------

69


(c)    [reserved];
(d)    the filing or commencement of any action, suit or proceeding at law or in
equity by or before any arbitrator or Governmental Authority involving the
HoldCo Borrower that would reasonably be expected to have a Material Adverse
Effect;
(e)    any event or condition which constitutes an event of default under any
agreement for borrowed money to which the HoldCo Borrower is a party;
(f)    any levy of an attachment, execution or other process against the assets
of the HoldCo Borrower involving an amount in excess of $10,000,000;
(g)    any event that has resulted or that would, if not waived by the Agent at
the direction of the Required Lenders, require a mandatory prepayment of the
Loans as provided in Section 2.08; and
(h)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Notice from the NBA of any of the foregoing to the Agent (on behalf of the
HoldCo Borrower or otherwise) shall satisfy the HoldCo Borrower’s obligation
under this Section.
SECTION 5.06.    NBA-Related Notifications. The HoldCo Borrower shall promptly
deliver, or shall cause TeamCo to promptly deliver, to the Agent, which shall
provide to each Lender (provided, however, that any item described in
paragraph (f) below shall be made available for review solely to counsel for the
Agent and kept confidential in accordance with Section 8.12) within five
Business Days of any of its executive officers or Financial Officers obtaining
actual knowledge of the occurrence of any event described in paragraph (a), (b)
or (c) below or within five Business Days after any item described in
paragraph (d), (e) or (f) below is obtained by the HoldCo Borrower, as
applicable:
(a)    written notice of the commencement of any material proceeding at law or
in equity involving the NBA or the NBA Board of Governors or any of their
properties or assets that could reasonably be expected to result in a Material
Adverse Effect or a material adverse effect on (x) the ability of the NBA to
fulfill its material obligations to be performed under the NBA Consent Letter or
(y) the business, operations, financial condition or prospects of the NBA, taken
as a whole;
(b)    written notice of any strike or lock-out by any association, union or
other organization or group of NBA players employed by the Members generally;
(c)    written notice of the formation by a majority of the Members of any new
entity for the purpose of conducting any United States men’s professional
basketball league;





--------------------------------------------------------------------------------

70


(d)    [reserved];
(e)    copies of (A) any collective bargaining agreement entered into by the
NBA, the NBA Board of Governors, the Members as a group or TeamCo with any
association, union or other organization or group of NBA players employed by
TeamCo or any other Members, and any material policy statement, summary or
description of any terms or conditions of employment to be applied to any NBA
players employed by TeamCo or any other Members promulgated by the NBA, the NBA
Board of Governors, the Members as a group or TeamCo, (B) any document or
instrument supplementing, extending, modifying, amending or restating in any
material respect any such collective bargaining agreement or any such material
policy statement, summary or description and (C) any amendments, modifications
or additions to the NBA Constitution or any other NBA document, whether by
resolution or otherwise, which occur subsequent to the Effective Date and which
affect in any material respect any such collective bargaining agreements; and
(f)    to counsel for the Agent (which may be made available for review), copies
of (A) any League Visual Media Contract and (B) any document or instrument
supplementing, extending, modifying, amending or restating any League Visual
Media Contract in any material respect.
Notice from the NBA of any of the foregoing to the Agent (on behalf of the
HoldCo Borrower or otherwise) shall satisfy the HoldCo Borrower’s obligation
under this Section.
SECTION 5.07.    Collateral. The HoldCo Borrower shall take all actions required
to be taken by the HoldCo Borrower to permit the Collateral Agent to maintain a
first priority perfected security interest in the Collateral, subject only to
any Liens expressly permitted by Section 5.09 and the terms of the Security
Agreement. The HoldCo Borrower will execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, to cause the
Collateral to be pledged to the Collateral Agent pursuant to the Security
Documents and to perfect such Liens to the extent required thereby, with the
priority required thereby, all at the expense of the HoldCo Borrower. The HoldCo
Borrower also agrees to provide to the Agent, from time to time upon request,
evidence reasonably satisfactory to the Agent as to the perfection and priority
of the Liens created or intended to be created by the Security Agreement.
SECTION 5.08.    Indebtedness. (a) The HoldCo Borrower shall not, nor shall it
enter into any binding agreement to, incur, create, assume or permit to exist
any Indebtedness, other than:
(i)    the Loans permitted hereunder to be outstanding;
(ii)    Indebtedness of the HoldCo Borrower to Parent or any Subsidiary of
Parent; provided that any such Indebtedness shall be





--------------------------------------------------------------------------------

71


unsecured and, subject to the occurrence and during the continuance of an Event
of Default, subordinated in right of payment to the Secured Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Agent; and
(iii)    other Indebtedness; provided that (i) any such Indebtedness shall be
unsecured and (ii) the aggregate amount at any time outstanding of such
Indebtedness incurred pursuant to this Section 5.08(a)(iii) shall not exceed
$5,000,000.
(b)    The HoldCo Borrower shall cause TeamCo not to, nor shall it permit TeamCo
to enter into any binding agreement to, incur, create, assume or permit to exist
any Indebtedness, other than:
(i)    the Loans outstanding under the TeamCo Credit Agreement as in effect on
the Effective Date (and as the same may be supplemented, extended, replaced,
modified, amended or restated from time to time after the Effective Date,
subject to compliance with Section 2.06(d));
(ii)    other Indebtedness; provided that:
(A)    such Indebtedness is unsecured;
(B)    any party or entity (including the Controlling Owner of the HoldCo
Borrower) Guaranteeing such Indebtedness shall have executed the security
agreement and NBA consent letter executed by TeamCo, if the obligations under
such guaranty are secured by any portion of the collateral securing the TeamCo
Credit Agreement; and
(C)    the aggregate amount at any time outstanding of such Indebtedness,
together with any purchase money Indebtedness and Capital Lease Obligations and
other Indebtedness incurred pursuant to clause (iii) below, shall not exceed
$35,000,000 outstanding at any time;
(iii)    (i) purchase money Indebtedness and Capital Lease Obligations with
respect to equipment or any other fixed or capital assets to the extent that
such purchase money Indebtedness and Capital Lease Obligations (x) are recourse
only to, and secured by a Lien only on, the equipment or other fixed or capital
assets to which such purchase money Indebtedness or Capital Lease Obligations
relate (and are not recourse to, or secured by a Lien on, the HoldCo Borrower,
TeamCo or any of its Subsidiaries (other than any Excluded Subsidiaries) or any
of their other assets or property) or (y) exist on the date hereof and are set
forth in Schedule 5.08 (including any refinancings, extensions or replacements
thereof (A) in an aggregate principal amount not greater than the principal
amount outstanding of such Indebtedness being refinanced, (B) with a stated
maturity not earlier than the Indebtedness being refinanced, (C) that is not
senior in right of payment to the Indebtedness being refinanced,





--------------------------------------------------------------------------------

72


(D) with scheduled principal payments that are not in the aggregate due any
earlier in an amount greater than the Indebtedness being refinanced and (E) on
other terms reasonably acceptable to the Agent) and (ii) other purchase money
Indebtedness and Capital Lease Obligations with respect to equipment or any
other fixed or capital assets and other unsecured Indebtedness, provided that
the aggregate amount at any time outstanding of such Indebtedness, together with
any Indebtedness incurred pursuant to clause (ii) above, shall not exceed
$35,000,000 outstanding at any time;
(iv)    Indebtedness of TeamCo to Parent or any Subsidiary of Parent;
(v)    L/C Obligations secured only by Liens of the type described in
Section 5.09(b)(vi); and
(vi)    other Indebtedness; provided that (i) any such Indebtedness shall be
unsecured, (ii) the aggregate amount at any time outstanding of such
Indebtedness incurred pursuant to this Section 5.08(b)(vi) shall not exceed
$35,000,000 and (iii) the aggregate amount of Indebtedness of TeamCo at any time
outstanding shall not exceed the NBA Debt Limit at such time.
SECTION 5.09.    Liens. (a) The HoldCo Borrower shall not, nor shall it enter
into any binding agreement to, incur, create or permit to exist any Lien on any
of its property or assets, whether now owned or hereafter acquired, other than:
(i)    Liens in favor of the Collateral Agent under the Security Agreement
securing Indebtedness permitted by Section 5.08(a)(i) and any other Secured
Obligations and Liens as contemplated by paragraph J of the NBA Consent Letter;
(ii)    Liens on cash and Eligible Investments (and accounts in which the
foregoing are held) securing Swap Agreements in an aggregate amount not
exceeding $5,000,000; and
(iii)    Permitted Encumbrances.
(b)    The HoldCo Borrower shall cause TeamCo not to, nor shall it permit TeamCo
to enter into any binding agreement to, incur, create or permit to exist any
Lien on any of its property or assets, whether now owned or hereafter acquired,
other than:
(i)    Liens in favor of the collateral agent under the Security Agreement (as
defined in the TeamCo Credit Agreement) securing Indebtedness permitted by
Section 5.08(b)(i) and any other Secured Obligations and Liens as contemplated
by paragraph J of the NBA Consent Letter (as defined in the TeamCo Credit
Agreement);
(ii)    Liens in respect of purchase money security interests





--------------------------------------------------------------------------------

73


(including mortgages, conditional sale contracts and other title retention or
deferred purchase devices) and Capital Lease Obligations securing the purchase
price of equipment or other fixed or capital assets acquired by TeamCo or
Indebtedness incurred solely for the purpose of financing such acquisitions or
incurred in connection with the extension, renewal or refinancing of such
Indebtedness; provided, however, that (i) such Indebtedness (including any
extension, renewal or refinancing) is permitted by Section 5.08(b)(iii) and
(ii) such Lien does not constitute a security interest in any property other
than the property the purchase price of which is secured by it, and that the
principal amount of Indebtedness with respect to each item of property subject
to such a Lien does not exceed the fair value of such item on the date of its
acquisition;
(iii)    Liens on securities of NBA Entities in respect of purchase options,
calls or similar rights in favor of the NBA, a majority of the Members or any
Affiliate of the NBA or such Members;
(iv)    Liens on the Equity Interests of any Excluded Subsidiary;
(v)    Liens under the NBA Constitution that do not represent security
interests;
(vi)    Liens on cash and Eligible Investments (and accounts in which the
foregoing are held) securing (i) L/C Obligations or (ii) Swap Obligations in an
aggregate amount not exceeding $10,000,000; and
(vii)    Permitted Encumbrances.
SECTION 5.10.    Sale and Leaseback Transactions. The HoldCo Borrower shall not,
nor shall it permit TeamCo to, enter into any arrangement, directly or
indirectly, whereby it or TeamCo shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired (other than any Non-Core Collateral (as defined in the TeamCo Credit
Agreement)), and thereafter rent or lease such property or other property that
it or TeamCo intends to use for substantially the same purpose or purposes as
the property sold or transferred.
SECTION 5.11.    Fundamental Changes. (a) The HoldCo Borrower shall not, nor
shall it permit TeamCo to, amend its or TeamCo’s organizational documents
without the prior written consent of the Agent unless such amendment would not
reasonably be expected to have a Material Adverse Effect or adversely affect the
rights and benefits of the Agent under the Loan Documents.
(b)    The HoldCo Borrower shall not consolidate with or merge into any other
Person or permit any other Person to merge into it, nor shall it liquidate or
dissolve, unless (i)(A) the HoldCo Borrower is the surviving entity or (B) the
surviving entity shall have assumed the obligations and liabilities of the
HoldCo Borrower under the Loan Documents on terms and conditions reasonably
satisfactory to the Agent in its reasonable discretion and the Agent shall have
received an opinion of counsel reasonably acceptable





--------------------------------------------------------------------------------

74


to the Agent as to due organization, good standing, due authorization,
enforceability and such other customary matters as the Agent shall reasonably
request (in each case subject to customary assumptions and qualifications for
such opinions) and (ii) such merger or consolidation would not otherwise
constitute a Default or Event of Default hereunder or a violation of any
provision of the NBA Constitution or any other Membership Documents applicable
to the HoldCo Borrower; provided, however, that the foregoing shall not prohibit
any change in ownership or Control of the HoldCo Borrower that is consistent
with or approved pursuant to the NBA Constitution.
(c)    The HoldCo Borrower shall not shall permit TeamCo to consolidate with or
merge into any other Person or permit any other Person to merge into TeamCo, nor
shall it permit TeamCo to liquidate or dissolve, unless (i) TeamCo is the
surviving entity and (ii) such merger or consolidation would not otherwise
constitute a Default or Event of Default hereunder or a violation of any
provision of the NBA Constitution or any other Membership Documents applicable
to TeamCo; provided, however, that the foregoing shall not prohibit any change
in ownership or Control of TeamCo that is consistent with or approved pursuant
to the NBA Constitution.
SECTION 5.12.    Use of Proceeds. The HoldCo Borrower shall, and shall cause
TeamCo to, use all proceeds of the Loans for legal purposes.
SECTION 5.13.    ERISA Obligations. The HoldCo Borrower shall make, and to the
extent reasonably practicable, shall cause each other member of its Controlled
Group to make, all required contributions to each Material Plan to which the
HoldCo Borrower or other member of its Controlled Group has or shall have an
obligation to make contributions.
SECTION 5.14.    [Reserved]
SECTION 5.15.    Restricted Payments. The HoldCo Borrower shall not, at any time
during the continuance of an Event of Default, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so.
SECTION 5.16.    Debt Service Ratio. The HoldCo Borrower will not permit the
Debt Service Ratio on any Measurement Date to be less than 1.1 to 1.0.
SECTION 5.17.    Swap Agreements. The HoldCo Borrower will not, nor shall it
permit TeamCo to, enter into any Swap Agreements except as a bona fide hedge
against existing or anticipated foreign currency or commodities exposure or
fluctuations in interest rates applicable to its Indebtedness.
SECTION 5.18.    Activities of the HoldCo Borrower. The HoldCo Borrower (i) will
not engage in any material extent in any business or activity other than the
ownership of the outstanding Equity Interests in TeamCo and the other
Subsidiaries set forth on Schedule 4.13, cash and Eligible Investments and
activities incidental thereto and (ii) will not own or acquire any assets (other
than Equity Interests in TeamCo and the other Subsidiaries set forth on Schedule
4.13, cash and Eligible Investments) or incur any





--------------------------------------------------------------------------------

75


liabilities (other than Indebtedness permitted to be incurred by it under
Section 5.08, liabilities imposed by law, including liabilities in respect of
judgments, intercompany obligations and Taxes, and other liabilities incidental
to its existence and permitted business and activities); provided that nothing
herein shall prevent the HoldCo Borrower from complying with the terms of any
agreement with the NBA or complying with its obligations as the parent company
of a Member of the NBA, including any obligations under the NBA Constitution or
otherwise imposed by the NBA.
SECTION 5.19.    Sanctions Regulations. The HoldCo Borrower will not, and will
not permit any of its Affiliated Entities to, become an OFAC Listed Person or
have any investments in or engage in any other material transactions with any
Person known to the HoldCo Borrower to be a Blocked Person.
SECTION 5.20.    Post-Closing Actions. Within 30 days after the Effective Date
(or such later date as the Agent and the HoldCo Borrower may reasonably agree)
the HoldCo Borrower shall have established the Distribution Account and the Debt
Service Account and the Agent shall have received satisfactory evidence that the
Collateral Agent has a perfected, first priority lien or security interest in
the Distribution Account and the Debt Service Account pursuant to control
agreements in form and substance reasonably satisfactory to the Agent.
SECTION 5.21.    Maintenance of Insurance. The HoldCo Borrower shall cause
TeamCo to maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.
SECTION 5.22.    Payment Direction. The HoldCo Borrower shall, and cause TeamCo
to, deposit any and all distributions made by TeamCo to the HoldCo Borrower or
Parent and all TeamCo Equity Proceeds to be deposited into the Distribution
Account; provided, that for purposes hereof, payments made by TeamCo in respect
of overhead charges and other ordinary course allocations of costs and services,
in each case on a reasonable fully-allocated basis, shall be deemed to not
constitute distributions made by TeamCo for purposes of this Section 5.22. The
HoldCo Borrower shall take all actions required to cause all TeamCo Equity
Proceeds to be deposited into the Distribution Account.
ARTICLE VI
Default and Termination
SECTION 6.01.    Events of Default. The occurrence of any one or more of the
following events or conditions shall constitute an “Event of Default”:
(a)    the HoldCo Borrower shall fail to pay any principal on any Loan made to
it hereunder when and as the same shall become due and payable, whether





--------------------------------------------------------------------------------

76


at the due date thereof, at a date fixed for prepayment thereof, by acceleration
thereof or otherwise;
(b)    the HoldCo Borrower shall fail to pay any interest on any Loan made to it
hereunder or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due hereunder when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
(c)    any representation or warranty made (or deemed made pursuant to
Article III) by the HoldCo Borrower in or in connection with the execution and
delivery of the Loan Documents or the receipt of any Loan or in any document,
certificate, statement or report delivered to the Collateral Agent or the Agent
pursuant to the Loan Documents, shall prove to have been incorrect in any
material respect when so made, deemed made or furnished; provided that, if the
events or circumstances leading to such representation or warranty being
incorrect are capable of being corrected, eliminated or otherwise cured, then no
Event of Default shall be deemed to have occurred pursuant to this clause (c)
unless such events or circumstances shall have not been corrected, eliminated or
otherwise cured (in a manner such that such representation or warranty is true
and correct in all material respects as of the date of such correction,
elimination or cure) within 30 days following the date on which such
representation or warranty is found to be incorrect;
(d)    default shall be made by the HoldCo Borrower in the due observance or
performance of any covenant, condition or agreement of the HoldCo Borrower
contained in (i) Sections 5.01 (with respect to the HoldCo Borrower’s or
TeamCo’s existence), 5.05(a), 5.08, 5.09, 5.11, 5.12, 5.15, 5.16 or 5.20 or (ii)
Section 5 of the NYK Holdings Guarantee Agreement; provided, however, that if
such default shall relate to Section 5.08 (solely with respect to the incurrence
of Indebtedness other than an obligation for borrowed money) or Section 5.09
(solely with respect to the incurrence of any Lien that does not secure an
obligation for borrowed money), no Event of Default shall be deemed to have
occurred pursuant to this clause (d) unless such default shall continue
unremedied for a period of 30 days after the giving of written notice of such
default to the HoldCo Borrower by the Agent or the Collateral Agent (which
notice will be given at the request of any Lender);
(e)    default shall be made by the HoldCo Borrower in the due observance or
performance of any covenant or agreement of the HoldCo Borrower contained herein
(other than those specified in clause (a), (b) or (d) of this Article) or in any
Loan Document and such default shall continue unremedied for a period of 30 days
after the giving of written notice of such default to the HoldCo Borrower by the
Agent or the Collateral Agent (which notice will be given at the request of any
Lender);
(f)    the occurrence of any Bankruptcy Event with respect to the HoldCo
Borrower or TeamCo;





--------------------------------------------------------------------------------

77


(g)    the HoldCo Borrower shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Indebtedness (other than
any Loan) of the HoldCo Borrower in an aggregate principal amount exceeding
$5,000,000, when and as the same shall become due and payable, or any other
event or condition occurs that results in any Indebtedness (other than any
Loan), or obligations in respect of one or more Swap Agreements, of the HoldCo
Borrower in an aggregate principal amount exceeding $5,000,000 becoming due
prior to its scheduled maturity (other than by a regularly scheduled payment) or
that results in the holder or holders of any such Indebtedness or obligations or
any trustee or agent on its or their behalf causing any such Indebtedness or
obligations to become due, or requiring the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; for purposes of this clause (g), the “principal amount” of the
obligations of the HoldCo Borrower in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the HoldCo Borrower would be required to pay if such Swap Agreements were
terminated at such time;
(h)    the HoldCo Borrower or any member of the Controlled Group of the HoldCo
Borrower shall fail to pay within five days of the due date an amount or amounts
aggregating in excess of $25,000,000 which it shall have become liable under
Title IV of ERISA to pay to the PBGC or to a Plan, unless such liability is
being contested in good faith and by appropriate proceedings by the HoldCo
Borrower or member of the Controlled Group of the HoldCo Borrower; or a notice
of intent to terminate a Plan or Plans to which the HoldCo Borrower or any
member of the Controlled Group of the HoldCo Borrower contributes or is required
to make contributions having aggregate unfunded vested liabilities in excess of
$25,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the HoldCo Borrower or other member of the Controlled Group of the
HoldCo Borrower, any Plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan; or the HoldCo
Borrower or member of the Controlled Group of the HoldCo Borrower shall have
been held liable for an amount in excess of $25,000,000 in any action instituted
by a fiduciary of any Material Plan to enforce Section 515 or 4219(c)(5) of
ERISA and such decision shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days thereafter;
(i)    one or more final and nonappealable judgments for the payment of money
involving uninsured amounts in an aggregate amount in excess of $5,000,000 (or
in excess of $25,000,000 if such judgment(s) are also rendered against TeamCo or
any of TeamCo’s Subsidiaries) shall be rendered against the HoldCo Borrower and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, vacated or bonded, or such a
judgment creditor shall legally take action to attach or levy upon any assets of
the HoldCo Borrower to enforce any such judgment;





--------------------------------------------------------------------------------

78


(j)    the occurrence of any Event of Default (as defined in the TeamCo Credit
Agreement) under the TeamCo Credit Agreement;
(k)    (i) the Collateral Agent shall, for any reason, fail to have a valid and
perfected first priority security interest (subject to Liens expressly permitted
under Section 5.09) in any material portion of the Collateral provided or
purported to be provided by the HoldCo Borrower, and such failure shall continue
for a period of 20 days following written notice of such failure to the HoldCo
Borrower from the Agent or the Collateral Agent (which notice will be given at
the request of any Lender) or (ii) the HoldCo Borrower or any of its Affiliates
shall, for any reason, challenge the validity or enforceability of the security
interest of the Collateral Agent in such Collateral; or
(l)    a Change of Control shall occur.
SECTION 6.02.    Termination; Acceleration. Upon the occurrence of an Event of
Default, then, and in every such event (other than an event described in
Section 6.01(f)), and at any time thereafter during the continuance of such
event, the Agent shall, by notice to the HoldCo Borrower, if directed by the
Required Lenders, declare the unpaid principal and interest of the Loans to be
forthwith due and payable, whereupon the principal of such Loans, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the HoldCo Borrower accrued hereunder, shall become forthwith due and payable
and all Commitments shall automatically terminate, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the HoldCo Borrower, anything contained herein or in any Loan Document
(other than the NBA Consent Letter and the Security Agreement) to the contrary
notwithstanding; and, in any event described in Section 6.01(f) above, the
principal of the Loans, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the HoldCo Borrower accrued hereunder,
shall automatically become due and payable and all Commitments shall
automatically terminate, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the HoldCo
Borrower, anything contained herein or in any of the Loan Documents (other than
the NBA Consent Letter and the Security Agreement) to the contrary
notwithstanding.
ARTICLE VII
The Agent
SECTION 7.01.    Authorization and Action. (a) Each Lender hereby irrevocably
appoints the entity named as Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender authorizes the Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent under such agreements
and to exercise such powers as are reasonably incidental thereto. Without
limiting the foregoing, each Lender hereby authorizes the Agent to execute and
deliver, and to perform its obligations under, each of





--------------------------------------------------------------------------------

79


the Loan Documents to which the Agent is a party, and to exercise all rights,
powers and remedies that the Agent may have under such Loan Documents.
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender; provided, however, that the
Agent shall not be required to take any action that (i) the Agent in good faith
believes exposes it to liability unless the Agent receives an indemnification
and is exculpated in a manner satisfactory to it from the Lenders with respect
to such action or (ii) is contrary to this Agreement or any other Loan Document
or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the HoldCo Borrower, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Agent or any of its Affiliates in any capacity. Nothing in
this Agreement shall require the Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Agent is acting solely on behalf of the Lenders (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its duties are entirely mechanical and administrative in
nature. Without limiting the generality of the foregoing:
(i)    the Agent does not assume and shall not be deemed to have assumed any
obligation or duty or any other relationship as the agent, fiduciary or trustee
of or for any Lender other than as expressly set forth herein and in the other
Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each





--------------------------------------------------------------------------------

80


Lender agrees that it will not assert any claim against the Agent based on an
alleged breach of fiduciary duty by the Agent in connection with this Agreement
and/or the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the Agent
to account to any Lender for any sum or the profit element of any sum received
by the Agent for its own account;
(d)    The Agent may perform any of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any of their respective duties and exercise their respective rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities
pursuant to this Agreement. The Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agent.
(e)    No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.
(f)    In case of the pendency of any action, suit or proceeding with respect to
the HoldCo Borrower under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the HoldCo Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 8.03) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Agent and, in the event that the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due to it, in its capacity as the Agent, under the Loan
Documents (including under Section 8.03). Nothing contained herein shall be
deemed to authorize the Agent to authorize or consent to or accept or adopt





--------------------------------------------------------------------------------

81


on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the rights of any Lender or to authorize the Agent to vote
in respect of the claim of any Lender in any such proceeding.
(g)    The provisions of this Article are solely for the benefit of the Agent,
the Lenders and, except solely to the extent of the HoldCo Borrower’s rights to
consent pursuant to and subject to the conditions set forth in this Article,
none of the HoldCo Borrower or any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions.
SECTION 7.02.    Agent’s Reliance, Limitation of Liability, Etc. (a)  Neither
the Agent nor any of its Related Parties shall be (i) liable for any action
taken or omitted to be taken by such party, the Agent or any of its Related
Parties under or in connection with this Agreement or the other Loan Documents
(x) with the consent of or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the HoldCo Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document (including, for the
avoidance of doubt, in connection with the Agent’s reliance on any Electronic
Signature transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page) or for any
failure of the HoldCo Borrower to perform its obligations hereunder or
thereunder.
(b)    The Agent shall be deemed not to have knowledge of any (i) notice of any
of the events or circumstances set forth or described in Section 5.05 unless and
until written notice thereof is given to the Agent by the HoldCo Borrower, or
(ii) notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Agent by the HoldCo Borrower or a Lender. Further, the
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent.





--------------------------------------------------------------------------------

82


(c)    Without limiting the foregoing, the Agent (i) may treat the payee of any
promissory note as its holder until such promissory note has been assigned in
accordance with Section 8.04, (ii) may rely on the Register to the extent set
forth in Section 8.04(b), (iii) may consult with legal counsel (including
counsel to the HoldCo Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of the HoldCo Borrower in connection with
this Agreement or any other Loan Document, (v) in determining compliance with
any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).
SECTION 7.03.    Posting of Communications. (a) The HoldCo Borrower agrees that
the Agent may, but shall not be obligated to, make any Communications available
to the Lenders by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Agent to be
its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and the HoldCo Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the Agent
is not responsible for approving or vetting the representatives or contacts of
any Lender that are added to the Approved Electronic Platform, and that there
may be confidentiality and other risks associated with such distribution. Each
of the Lenders and the HoldCo Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY





--------------------------------------------------------------------------------

83


DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE AGENT,
ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE HOLDCO BORROWER, ANY LENDER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE HOLDCO BORROWER’S OR
THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH LIABILITY, DAMAGES, LOSSES
OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN APPLICABLE PARTY.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the HoldCo
Borrower pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s email address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such email address.
(e)    Each of the Lenders and the HoldCo Borrower agrees that the Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Agent’s generally applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
SECTION 7.04.    The Agent Individually. With respect to its Commitment and
Loans, the Person serving as the Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as





--------------------------------------------------------------------------------

84


and to the extent set forth herein for any other Lender. The terms “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity as a Lender or
as one of the Required Lenders, as applicable. The Person serving as the Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, the HoldCo
Borrower, any Subsidiary or any Affiliate of any of the foregoing as if such
Person was not acting as the Agent and without any duty to account therefor to
the Lenders.
SECTION 7.05.    Successor Agent. (a) The Agent may resign at any time by giving
30 days’ prior written notice thereof to the Lenders and the HoldCo Borrower,
whether or not a successor Agent has been appointed. Upon any such resignation
the Required Lenders shall have the right, in consultation with the HoldCo
Borrower, to appoint a successor Agent. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the HoldCo Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Agent by a successor
Agent, such successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent. Upon the acceptance
of appointment as Agent by a successor Agent, the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Agent’s resignation hereunder as Agent,
the retiring Agent shall take such action as may be reasonably necessary to
assign to the successor Agent its rights as Agent under the Loan Documents. The
fees payable by the HoldCo Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed by the HoldCo Borrower
and such successor.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders and the HoldCo Borrower, whereupon, on the date of effectiveness of
such resignation stated in such notice, (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent; provided
that (A) all payments required to be made hereunder or under any other Loan
Document to the Agent for the account of any Person other than the Agent shall
be made directly to such Person and (B) all notices and other communications
required or contemplated to be given or made to the Agent shall directly be
given or made to each Lender. Following the effectiveness of the Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 8.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related





--------------------------------------------------------------------------------

85


Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.
SECTION 7.06.    Acknowledgements of Lenders. (a) Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility, (ii) it is engaged in making, acquiring or holding commercial loans
and in providing other facilities set forth herein as may be applicable to such
Lender, in the ordinary course of business, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument (and
each Lender agrees not to assert a claim in contravention of the foregoing),
(iii) it has, independently and without reliance upon the Agent, any Arranger or
any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder and (iv) it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities. Each Lender also acknowledges that it will,
independently and without reliance upon the Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the HoldCo
Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 7.07.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the HoldCo Borrower or any other Credit Party, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to





--------------------------------------------------------------------------------

86


such Lender’s entrance into, participation in, administration of and performance
of the Loans the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Agent and its Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the HoldCo Borrower, that none of the Agent or any of its
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Agent under this Agreement, any Loan Document or any documents related to
hereto or thereto).
ARTICLE VIII
Miscellaneous
SECTION 8.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i)    if to the HoldCo Borrower, to it at Two Pennsylvania Plaza, New York, NY
10001, Attention of Executive Vice President, & General Counsel (E-mail:
Lawrence.Burian@msgsports.com; Facsimile No. (212) 631-6466);
(ii)    if to the Agent or the Collateral Agent to JPMorgan Chase Bank, N.A., 10
S Dearborn St, Floor L2S, Chicago, IL, 60603, Attention of Teddy Thompson II
(E-mail: jpm.agency.cri@jpmorgan.com;





--------------------------------------------------------------------------------

87


theodore.thompsonii@chase.com; Facsimile No. +1 (844) 490-5663 ), with a copy to
JPMorgan Chase Bank, N.A., 237 Park Avenue, 7th Floor, New York, New York 10017,
Attention of Thomas J. Cox (E-mail: Thomas.J.Cox@jpmorgan.com; Facsimile
No. (646) 792-5913); and
(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section shall be effective as provided
in such paragraph.
(b)    Notices and other communications to the HoldCo Borrower and the Lenders
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices under Article II to any Lender if such Lender has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. Any notices or other communications to the Agent or
the HoldCo Borrower may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    The HoldCo Borrower agrees that the Agent may, but shall not be obligated
to, make any Communication by posting such Communication on an Approved
Electronic Platform reasonably approved by the HoldCo Borrower. The Approved
Electronic Platform is provided “as is” and “as available”. Neither the Agent
nor any of its Related Parties warrants, or shall be deemed to warrant, the
adequacy of the Approved Electronic Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Agent or any of its Related Parties in connection with the Communications or the
Approved Electronic Platform. In no event shall the Agent or any of its Related
Parties have any liability to the HoldCo Borrower, any Lender or any other
Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the HoldCo Borrower’s or the Agent’s
transmission of communications through the Approved Electronic Platform except
to the extent such damages are determined by a court of





--------------------------------------------------------------------------------

88


competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of the Agent or any
of its Related Parties.
SECTION 8.02.    Waivers; Amendments. (a) No failure or delay by the Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the HoldCo Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, neither the execution and delivery of this Agreement nor the making
of a Loan shall be construed as a waiver of any Default, regardless of whether
the Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b)    Except as provided in Sections 2.18 and 8.02(c), none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the HoldCo Borrower, the
Agent and the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Person or Persons that are parties thereto, in each case with the consent of
the Required Lenders, provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the HoldCo Borrower and the Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, (A) such amendment does not adversely
affect the rights of any Lender or (B) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) waive any
condition set forth in Section 3.02 without the written consent of the Required
Lenders (it being understood and agreed that any amendment or waiver of, or any
consent with respect to, any provision of this Agreement (other than any waiver
expressly relating to Section 3.02) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of any condition set forth in Section 3.02),
(B) increase the Commitment of any Lender without the written consent of such
Lender, (C) reduce the principal amount of any Loan or reduce the rate of
interest thereon or reduce any Fees payable hereunder, without the written
consent of each Lender affected thereby, (D) postpone the scheduled maturity
date of any Loan, or any date for the payment of any interest or Fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (E) change Section 2.15(b) or
2.15(c) in





--------------------------------------------------------------------------------

89


a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (F) change any of the provisions of
this Section or the percentage set forth in the definition of the terms
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (G) amend, modify,
extend or otherwise affect the rights or obligations of the Agent without the
prior written consent of the Agent, or (H) change or eliminate the requirement
to establish or maintain the Debt Service Account or the Distribution Account or
the manner in which the Debt Service Reserve Amount is calculated, without the
written consent of the Supermajority Lenders. Notwithstanding the foregoing,
(i) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of (x) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (B), (C) or (D) of clause (ii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification or (y) in the
case of any amendment, waiver or other modification referred to in clause (ii)
of the first proviso of this paragraph, any Lender that receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment, waiver
or other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification; (ii) the Collateral Agent may consent on behalf of the Lenders to
any modification, amendment or waiver under or to the Security Agreement or the
NBA Consent Letter; and (iii) no amendment, modification or waiver shall be
effective without the prior written consent of the NBA if such amendment,
modification or waiver expressly requires the prior written consent of the NBA
pursuant to the terms of the NBA Consent Letter.
(c)    The Agent may, but shall have no obligation to, with the concurrence of
any Lender, execute amendments, waivers or other modifications on behalf of such
Lender. Any amendment, waiver or other modification effected in accordance with
this Section 8.02 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.
SECTION 8.03.    Expenses; Limitation of Liability; Indemnity. (a) The HoldCo
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Agent, the Collateral Agent and the Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for any of the foregoing,
in connection with the structuring, arrangement and syndication of the credit
facility provided for herein, including the preparation, execution and delivery
of the Agent Fee Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Agent, the Arranger or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with





--------------------------------------------------------------------------------

90


the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    To the extent permitted by applicable law (i) the HoldCo Borrower shall
not assert, and the HoldCo Borrower hereby waives, any claim against the Agent
and any Lender, and any Related Party of any of the foregoing Persons (each such
Person being called a “Lender-Related Person”) for any Liabilities arising from
the use by others of information or other materials (including, without
limitation, any personal data) obtained through telecommunications, electronic
or other information transmission systems (including the Internet), except to
the extent that such Liabilities are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Lender-Related Person
or any of its Related Parties and (ii) no party hereto shall assert, and each
such party hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated under
this Agreement, any Loan or the use of the proceeds thereof; provided that,
nothing in this Section 8.03(b) shall relieve the HoldCo Borrower of any
obligation it may have to indemnify an Indemnitee, as provided in
Section 8.03(c), against any special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.
(c)    The HoldCo Borrower shall indemnify the Agent (and any sub-agent
thereof), the Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, Liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee by any third party or by the HoldCo Borrower or
any other Credit Party arising out of, in connection with, or as a result of
(i) the structuring, arrangement and the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
the Agent Fee Letter, this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Agent Fee Letter, this Agreement or the other Loan Documents of
their obligations thereunder or the consummation of the transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Agent Fee Letter,
this Agreement or any other Loan Document, any Affiliate of any of the foregoing
or any third party (and regardless of whether any Indemnitee is a party
thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, Liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or any of its Related Parties. This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.





--------------------------------------------------------------------------------

91


(d)    Each Lender severally agrees to pay any amount required to be paid by the
HoldCo Borrower under paragraphs (a), (b) or (c) of this Section 8.03 to the
Agent and its Related Parties (each, an “Agent-Related Person”) (to the extent
not reimbursed by the HoldCo Borrower and without limiting the obligation of the
HoldCo Borrower to do so), ratably according to their respective Applicable
Percentage in effect on the date on which such payment is sought under this
Section (or, if such payment is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentage immediately prior to such date), from
and against any and all Liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent-Related Person in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that the unreimbursed expense or Liability or related expense, as the case may
be, was incurred by or asserted against such Agent-Related Person in its
capacity as such; provided further that no Lender shall be liable for the
payment of any portion of such Liabilities, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from such Agent-Related Person’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
(e)    All amounts due under this Section 8.03 shall be payable not later than
30 days after written demand therefor.
SECTION 8.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the HoldCo
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, the NBA, the Collateral Agent, the Lenders, Participants (only
to the extent provided in paragraph (c) of this Section), the Arranger and, to
the extent expressly contemplated hereby, the sub-agents of the Agent and the
Related Parties of any of the Agent, the Arranger and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:





--------------------------------------------------------------------------------

92


(A)    the HoldCo Borrower; provided that no consent of the HoldCo Borrower
shall be required (1) for an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (2) if an Event of Default has occurred and is continuing,
for any other assignment; and
(B)    the Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the HoldCo Borrower
and the Agent otherwise consents; provided that no such consent of the HoldCo
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on an Approved Electronic Platform), together
with a processing and recordation fee of $3,500, provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, state
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but





--------------------------------------------------------------------------------

93


shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and
8.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 8.04(c).
(iv)    The Agent, acting solely for this purpose as a non-fiduciary agent of
the HoldCo Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the HoldCo Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
HoldCo Borrower and, as to entries pertaining to it, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon receipt by the Agent of an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on an Approved Electronic Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in this Section, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Agent
reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Agent (such determination to be made in the sole discretion of the Agent, which
determination may be conditioned on the consent of the assigning Lender and the
assignee), shall be effective notwithstanding any defect in the Assignment and
Assumption relating thereto. Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Agent that all written consents required by this Section with
respect thereto (other than the consent of the Agent) have been obtained and
that such Assignment and Assumption is otherwise duly completed and in proper
form, and each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Agent that such assignee is an Eligible Assignee.





--------------------------------------------------------------------------------

94


(c)    (i) Any Lender may, without the consent of the HoldCo Borrower or the
Agent, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the HoldCo Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 8.02(b) that affects such Participant or requires the
approval of all the Lenders. Parent and the HoldCo Borrower agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.12 or 2.14, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
HoldCo Borrower’s request and expense, to use reasonable efforts to cooperate
with the HoldCo Borrower to effectuate the provisions of Section 2.16(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15(c)
as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the HoldCo Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments or other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the





--------------------------------------------------------------------------------

95


avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining any Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.05.    Survival. All covenants, agreements, representations and
warranties made by the HoldCo Borrower in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent, the Arranger, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any Fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14, 2.15(e), 8.03, 8.12 and 8.14 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 8.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement and the other Loan Documents and any separate letter
agreements with respect to fees payable to the Agent or the Arranger constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the Agent
and the Agent shall have received counterparts hereof that, when taken together,
bear the signatures of all the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 8.01), certificate, request, statement,
disclosure or authorization related





--------------------------------------------------------------------------------

96


to this Agreement, any other Loan Document and/or the transactions contemplated
hereby and/or thereby (each an “Ancillary Document”) that is an Electronic
Signature transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page shall be effective
as delivery of a manually executed counterpart of this Agreement, such other
Loan Document or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Agreement, any other Loan Document and/or any Ancillary Document shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
any electronic form (including deliveries by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Agent to accept Electronic Signatures in any form or
format without its prior written consent and pursuant to procedures approved by
it; provided, further, without limiting the foregoing, (i) to the extent the
Agent has agreed to accept any Electronic Signature, the Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the HoldCo Borrower without further verification thereof and
without any obligation to review the appearance or form of any such Electronic
Signature and (ii) upon the request of the Agent or any Lender, any Electronic
Signature shall be followed, within a reasonable time period, by a manually
executed counterpart. Without limiting the generality of the foregoing, the
HoldCo Borrower hereby (i) agrees that, for all purposes, including without
limitation, in connection with any workout, restructuring, enforcement of
remedies, bankruptcy proceedings or litigation among the Agent, the Lenders and
the HoldCo Borrower, Electronic Signatures transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original, (ii) the Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and
(iv) waives any claim against the Agent and any Lender, and any Related Party of
any of the foregoing Persons for any Liabilities arising solely from the Agent’s
and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
Liabilities arising as a result of the failure of the HoldCo Borrower to use any
available security measures in connection with the execution, delivery or
transmission of any Electronic Signature, except, in each case, to the extent
that a court





--------------------------------------------------------------------------------

97


of competent jurisdiction determines in a final and nonappealable judgment that
the Agent or any Lender acted with gross negligence or willful misconduct.
SECTION 8.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Affiliate of any Lender, is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender, or by such an Affiliate, to or for the credit or the account of the
HoldCo Borrower against any of and all the obligations of the HoldCo Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations of the HoldCo Borrower are not yet due or are owed
to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and each Affiliate of any Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or Affiliate may have. Each Lender agrees to notify the HoldCo
Borrower and the Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application.
SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents shall be governed by, and construed
in accordance with the law of the State of New York.
(b)    Each of the Lenders and the Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Agent by any Lender relating to this
Agreement, any other Loan Document or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.
(c)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally





--------------------------------------------------------------------------------

98


agrees that all claims in respect of any such action or proceeding may (and any
such claims, cross-claims or third party claims brought against the Agent or any
of its Related Parties may only) be heard and determined in such Federal (to the
extent permitted by law) or New York State court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
HoldCo Borrower or its properties in the courts of any jurisdiction.
(d)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 8.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, on a need to know basis (it being
understood that





--------------------------------------------------------------------------------

99


the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any Governmental
Authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the HoldCo Borrower or any Subsidiary of
the HoldCo Borrower and its obligations, (g) with the written consent of the
HoldCo Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the HoldCo Borrower. For purposes
of this Section, “Information” means all information received from or on behalf
of the HoldCo Borrower relating to any NBA Entity, the HoldCo Borrower or any
Subsidiary of the HoldCo Borrower or their respective businesses, other than
(i) any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the HoldCo Borrower and
(ii) information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Each of the Agent, the Collateral Agent and each Lender acknowledges
and agrees that (A) (1) the Information may include material non-public
information concerning the HoldCo Borrower and the NBA Entities, (2) it has
developed compliance procedures regarding the use of material non-public
information and (3) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws, (B) whenever any copy of any Local Visual Media Contract or
League Visual Media Contract (or any document or instrument supplementing,
extending, modifying, amending or restating any Local Visual Media Contract or
League Visual Media Contract) is required under this Agreement or any other Loan
Document to be furnished to the Agent or made available for review by counsel to
the Agent, the Agent will not be required to make such copy available to any
Lender, but the Agent or its counsel may, upon request, in the case of any
League Visual Media Contract, deliver a written summary of such League Visual
Media Contract, document or instrument, in form and substance reasonably
acceptable to the HoldCo Borrower and the NBA, to any Lender, or, in the case of
any Local Visual Media Contract, provide an oral summary to any Lender, and
(C) whenever any copy of any League Visual Media Contract (or any document or
instrument supplementing, extending, modifying, amending or restating any League
Visual Media Contract) is required under this Agreement or any other Loan
Document to be furnished to counsel for the Agent, such counsel will not be
required to make such copy available to the Agent, the Collateral Agent or any
Lender, but such counsel may, upon request, deliver a written summary of such
League Visual Media Contract, document or instrument, in form and substance
reasonably acceptable to the HoldCo Borrower, to the





--------------------------------------------------------------------------------

100


Agent, the Collateral Agent or any Lender. It is agreed that, notwithstanding
the restrictions of any prior confidentiality agreement binding on the Arranger
or the Agent, such parties may disclose Information as provided in this
Section 8.12.
SECTION 8.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all Fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.
SECTION 8.14.    No Obligation of NBA or Members of the NBA with Respect to the
Credit Facility Provided Hereunder; Obligations of the HoldCo Borrower
Non-Recourse to Owners. (a) Nothing contained in this Agreement or in any of the
other Loan Documents shall be deemed to create any payment, performance or other
obligation on the part of the NBA, its Affiliates or the Members, as such, with
respect to the credit facility provided hereunder or any of the transactions
contemplated hereby, except to the extent expressly provided in each NBA Consent
Letter executed by the NBA; provided, however, that this paragraph (a) shall not
limit, restrict, impair or otherwise affect any of the obligations of the HoldCo
Borrower under the credit facility provided hereunder.
(b)    Notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, except as specifically set forth in any Loan Document
pursuant to which a Person explicitly assumes liability, as a co-obligor or
otherwise, (i) neither the owners (whether general or limited partners, members,
shareholders or otherwise and including Parent), nor any officer, director,
manager, employee, agent, representative, governor or legal counsel of the
HoldCo Borrower shall have (A) any liability under any of the Loan Documents or
(B) any liability for the payment of any amounts under any of the Loan Documents
and (ii) the Agent shall not bring or maintain any suit, action or other
proceeding to collect any amounts due or to become due under any of the Loan
Documents against any such owner, officer, director, manager, employee, agent,
representative, governor or legal counsel or the assets of any of them;
provided, however, that nothing contained in this paragraph (b) shall limit,
restrict, impair or otherwise affect the ability of the Agent, the Collateral
Agent or any Lender to exercise any of its rights or remedies under any of the
Loan Documents against the assets of the HoldCo Borrower and to seek a
deficiency judgment with respect to amounts due or to become due under any of
the Loan Documents.
SECTION 8.15.    No Obligation of NBA to Approve Membership Sales. Nothing
contained in this Agreement shall be deemed to create any obligation on the part
of the NBA, the Members or any of their respective Affiliates formally to
approve or disapprove, within any time parameters related to the transactions
contemplated by this Agreement, any proposed grant of a new Membership, in
connection with an Expansion or otherwise, or any proposed sale or other
transfer of a Membership Majority Interest.





--------------------------------------------------------------------------------

101


SECTION 8.16.    NBA Consent Letter Controls. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, it is
acknowledged and agreed that (a) each of the provisions of this Agreement and
the other Loan Documents shall be subject to the terms of the NBA Consent Letter
and (b) in the event of any conflict between the terms of the NBA Consent
Letter, on the one hand, and the terms of this Agreement or of any other Loan
Document, on the other hand, the terms of the NBA Consent Letter will control.
Without limiting the generality of the preceding sentence, neither the Agent nor
any Lender (whether acting through the Agent or otherwise) shall exercise,
enforce or attempt to exercise or enforce any of its rights or remedies under
this Agreement or any of the other Loan Documents except in accordance with and
subject to the NBA Consent Letter. Each Lender hereby irrevocably appoints, and
each assignee of any Lender by executing and delivering to the Agent an
Assignment and Assumption pursuant to Section 8.04(b)(ii)(C) shall be deemed to
have irrevocably appointed, the Agent to execute, deliver and perform on its
behalf the NBA Consent Letter and all amendments, modifications, extensions,
waivers and other acts in connection with the NBA Consent Letter (subject, in
connection with amendments, modifications, extensions, waivers and other acts to
consents of some or all of the Lenders in accordance with the terms of the Loan
Documents), and all third parties shall be entitled to rely on the Agent’s
taking of any such actions or execution of such document as conclusive evidence
of its authority to do so on behalf of the Lenders. Each Lender hereby
acknowledges it has been furnished a copy of the NBA Consent Letter and hereby
agrees to be bound by the NBA Consent Letter and agrees to the terms thereof.
SECTION 8.17.    USA PATRIOT Act Notice. Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the HoldCo Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies the HoldCo Borrower, which
information includes the name and address of the HoldCo Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
the HoldCo Borrower in accordance with such Act. The HoldCo Borrower shall
provide such information and take such actions as are reasonably requested by
the Agent or any Lender in order to assist the Agent and the Lenders in
maintaining compliance with the PATRIOT Act.
SECTION 8.18.    No Fiduciary Relationship. The HoldCo Borrower, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the HoldCo Borrower, the Subsidiaries of the HoldCo Borrower and their
Affiliates, on the one hand, and the Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agent, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Agent, the
Arranger, the Lenders and their Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the HoldCo Borrower and its
Affiliates, and none of the Agent, the Arranger, the Lenders or their Affiliates
has any obligation to disclose any of such interests to the HoldCo Borrower or
any of its Affiliates.





--------------------------------------------------------------------------------

102


SECTION 8.19.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
HoldCo Borrower or the Agent pursuant to or in connection with, or in the course
of administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the HoldCo Borrower and the Agent that
(i) it has developed compliance procedures regarding the use of MNPI and that it
will handle MNPI in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
(b)    The HoldCo Borrower and each Lender acknowledges that, if information
furnished by the HoldCo Borrower pursuant to or in connection with this
Agreement is being distributed by the Agent through an Approved Electronic
Platform, (i) the Agent shall post any information that the HoldCo Borrower has
indicated as containing MNPI solely on that portion of an Approved Electronic
Platform designated for Private Side Lender Representatives and (ii) if the
HoldCo Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the Agent
reserves the right to post such information solely on that portion of an
Approved Electronic Platform designated for Private Side Lender Representatives.
The HoldCo Borrower agrees to clearly designate all information provided to the
Agent by or on behalf of Parent or the HoldCo Borrower that is suitable to be
made available to Public Side Lender Representatives, and the Agent shall be
entitled to rely on any such designation by the HoldCo Borrower without
liability or responsibility for the independent verification thereof.
SECTION 8.20.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent an Affected Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties hereto, each such party hereto acknowledges that any liability of any
Lender that is an Affected Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an any applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;





--------------------------------------------------------------------------------

103


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of an applicable Resolution
Authority.
SECTION 8.21.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Remainder of page left intentionally blank]










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
KNICKS HOLDINGS, LLC,
by:/s/ Victoria MinkName: Victoria MinkTitle: Executive Vice President, Chief
Financial Officer and Treasurer







[Signature Page – Knicks Holdings Credit Agreement]








--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,individually and as Agentby:/s/ Joon HurName: Joon
HurTitle: Executive Director

[Signature Page – Knicks Holdings Credit Agreement]








--------------------------------------------------------------------------------





SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF KNICKS HOLDINGS, LLC









Name of Institution:U.S. BANK NATIONAL ASSOCIATIONby:/s/ Kevin BehrendsName:
Kevin BehrendsTitle: Assistant Vice PresidentName of Institution:THE BANK OF
NOVA SCOTIAby:/s/ Joseph WardName: Joseph WardTitle: Managing DirectorName of
Institution:TRUIST BANKby:/s/ Michael VeghName: Michael VeghTitle: DirectorName
of Institution:FIFTH THIRD BANK, NATIONAL ASSOCIATIONby:/s/ Brook MillerName:
Brook MillerTitle: DirectorName of Institution:TD BANK, N.A.by:/s/ Shivani
AgarwalName: Shivani AgarwalTitle: Senior Vice President



[Signature Page – Knicks Holdings Credit Agreement]



--------------------------------------------------------------------------------








Name of Institution:BANK OF AMERICA, N.A.by:/s/ Marcus SmithName: Marcus
SmithTitle: Senior Vice PresidentName of Institution:WELLS FARGO BANK,
N.A.by:/s/ Farzad SanelName: Farzad SanelTitle: Vice PresidentName of
Institution:CITIZEN BANK, N.A.by:/s/ Ray GobranName: Ray GobranTitle: Senior
Vice PresidentName of Institution:MUFG UNION BANK, N.A.by:/s/ Joseph SiriName:
Joseph SiriTitle: Vice PresidentName of Institution:WEBSTER BANK, NATIONAL
ASSOCIATIONby:/s/ Richard J. EliasName: Richard J. EliasTitle: Senior Vice
President

[Signature Page – Knicks Holdings Credit Agreement]

